Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 1 of 66 PagelID 2

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
LAURA SMITH,

Plaintiff,

Vv. Case No::
SUN LIFE ASSURANCE COMPANY
OF CANADA,

Defendant.
/

COMPLAINT FOR DISABILITY AND
GROUP LIFE WAIVER OF PREMIUM BENEFITS

Plaintiff, Laura Smith, files her Complaint against Defendant, Sun Life Assurance

Company of Canada, and states the following:
Allegations Common to All Counts

l. Plaintiff's claims are filed pursuant to 29 U.S.C. § 1001, et seg. (ERISA).
Venue and jurisdiction are therefore proper pursuant to 29 U.S.C. § 1132.

2. Plaintiff, Laura Smith, is a resident of Polk County, Florida and at all times
material was an employee of Hajoca Corporation.

3. Defendant, Sun Life Assurance Company of Canada (hereinafter “Sun Life”)
is a foreign corporation doing business in the state of Florida. Defendant is the insurer and

claims administrator of the long-term disability and life insurance policies at issue in this

case.
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 2 of 66 PagelID 3

4, At all times material to this cause of action, Hajoca Corporation provided to
its employees a group insurance policy for long-term disability benefits and life insurance
benefits with Sun Life. These policies constituted binding contracts of insurance between
the parties. A copy of the policy is attached as Exhibit “A”.

5. Laura Smith was employed by Hajoca Corporation as a Profit Center Manager
at all times material.

6. As an employee of Hajoca Corporation, Laura Smith was eligible for and was
covered by Sun Life’s long term disability insurance as well as the life insurance policy.

7. The purpose of the long-term disability policy was to provide Laura Smith with
a monthly benefit if she became disabled. The life insurance policy contained a waiver of
premium provision that allowed for the continued employee life insurance, without payment
of premium, while she was disabled.

8. The long-term disability policy defines Total Disability, as follows:

Total Disability or Totally Disabled means during the Elimination Period and the

next 24 months, the Employee, because of Injury or Sickness, is unable to perform the

Material and Substantial Duties of his Own Occupation. After Total or Partial

Disability benefits combined have been paid for 24 months, the Employee will

continue to be Totally Disabled ifhe is unable to perform with reasonable continuity

any Gainful Occupation fo which he is or becomes reasonably qualified for by
education, training or experience.

9. The life insurance policy defines Total Disability as follows:

Total Disability or Totally Disabled means an Employee, because of Injury or
Sickness, is unable to perform the material and substantial duties of any occupation
for which he is or becomes reasonably qualified for by education, training or

experience.

Page 2 of 8
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 3 of 66 PagelD 4

10. At all times material to this cause of action, Sun Life operated under an
inherent structural conflict of interest because of Sun Life’s dual role as administrator of
claims all while serving as the insurance company paying benefits out of its own assets.

11. Laura Smith suffers from multiple medical and psychosomatic conditions
including, but not limited to, coronary artery disease status/post angioplasty, severe
persistent asthma, hypertension, hyperlipidemia, chronic kidney disease, restless leg
syndrome, motion repetitive disorder, anxiety and depression.

12. Laura Smith was forced to discontinue work on or about October 24, 2018, due
to her disabling conditions. On that date, she filled out a Leave of Absence Request form
with Hajoca Corporation. On November 12, 2018, Dr. Agustin Tavares, Laura Smith’s
primary care physician, filled out a Family Medical Leave Act (FMLA) form on her behalf
stating that she was disabled as of October 31, 2018.

13. In accordance with the procedures set forth by the long-term disability policy
and the life insurance policy, Laura Smith notified Sun Life that she was disabled and

applied for long-term disability benefits and the Group Life Premium waiver on January 31,

2019.

14. Aspart ofher application, Dr. Agustin Tavares, filled out Sun Life’s Attending

Physician form on April 15, 2019, stating that Laura Smith was totally disabled due to

physical and mental health conditions.

Page 3 of 8
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 4 of 66 PagelID 5

15. On April 5, 2019 through April 26, 2019, Laura Smith enrolled in and attended
the Mayo Clinic Jacksonville Pain Rehabilitation Center program. Laura Smith’s enrollment
in the program did not change her total disability status, but it did teach her coping skills.

16. On September 17, 2019, Sun Life, without having made a decision on Laura
Smith’s claims, offered her a settlement of approximately one month of benefits under her
long-term disability policy and her life insurance waiver of premium claims.

17. OnOctober 31,2019, Laura Smith appealed this offer, arguing that she met the
policy definition of Total Disability.

18. | Consequently, Sun Life made a decision on November 5, 2019, finding that
Laura Smith was disabled, but only for a limited time from January 22, 2019 through April
26, 2019. After applying the 90 day waiting period in the policy, she was given benefits for
four (4) days from April 22, 2019 to April 26, 2019.

19. By letter dated February 13, 2020, Laura Smith appealed the finding of a
limited disability period and attached additional medical records from the Watson Clinic and
the Lakeland Regional Medical Center.

20. Inresponse to the appeal, by letter dated April 28, 2020, Sun Life agreed that
Laura Smith was disabled from her occupation beginning on October 31, 2018, but Sun Life
determined that her total disability ended on April 26, 2019.

21. OnJuly 30, 2020, Laura Smith appealed the Sun Life decision to terminate her

long-term disability benefits and waiver of insurance premium on April 26, 2019.

Page 4 of 8
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 5 of 66 PagelD 6

22. —Inherappeal of July 30, 2020, Laura Smith included additional medical records
from the Watson Clinic and specifically attached a letter from Dr. Agustin Tavares dated
June 24, 2020, which confirmed and reiterated that she was totally disabled and not able to
work due to medical problems of coronary artery disease s/p angioplasty, severe persistent
asthma, hypertension, hyperlipidemia, chronic kidney disease, restless leg and motion
repetitive disorder. Also attached were additional medical records from the Mayo Clinic
showing her attendance at monthly meetings for her Chronic Pain Syndrome.

23. On November 6, 2020, Sun Life denied Laura Smith’s appeal.

24. Consequently, Laura Smith has exhausted her appeals under ERISA.

25. Indenying Laura Smith’s claim for long-term disability benefits and the Group
Life Waiver of Premium benefits, Sun Life deemphasized, and/or ignored medical evidence
favoring disability and instead unreasonably relied on views of its own medical consultants,
none of whom ever physically examined or even spoke to Laura Smith.

26. The denial of Laura Smith’s long-term disability benefits was a breach of the
terms of the long-term disability policy, and the decision was wrong, arbitrary and capricious.

27. The denial of Laura Smith’s Group Life Waiver of Premium benefits also was
a breach of the terms of the life insurance policy and the decision was also wrong, arbitrary
and capricious.

28. The denial of Laura Smith’s long-term disability and Group Life Waiver of

Premium benefits breached the fiduciary duties owed to Laura Smith under ERISA. Sun Life

Page 5 of 8
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 6 of 66 PagelD 7

further failed to discharge its duties in respect to discretionary claims processing solely in the
interests of Laura Smith as a participant of long-term disability and life insurance policies.
COUNT I
BREACH OF LONG-TERM DISABILITY BENEFITS

29. Laura Smith is entitled to past long-term disability benefits including
prejudment interest, retroactive to the day benefits were denied, which is April 27, 2019, and
future long-term disability benefits, pursuant to 29 U.S.C. §1132(a)(1)(B).

30. Laura Smith is entitled to the long-term disability benefits because she is totally
disabled from her occupation as defined in the Sun Life policy. She has satisfied all
conditions precedent and has not waived or relinquished her entitlement to benefits.

31. Sun Life has wrongfully refused to pay the long-term disability benefits due
to Laura Smith by disregarding, mimimizing, and deemphasizing medical records and clear
opinions of her attending physicians which are objective evidence of her total disability.

32. Sun Life’s wrongful denial of payment of long-term disability benefits after
April 26, 2019, is a breach of its duties under the long-term disability insurance policy.

33. Due to Sun Life’s refusal to pay the long-term disability benefits referenced
above, it has become necessary for Laura Smith to retain the services of the undersigned

counsel and she is obligated to pay reasonable attorney’s fees for these services in bringing

this cause of action.

Page 6 of 8
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 7 of 66 PagelD 8

34. To the extent that Sun Life violated any provisions of Subchapter I of Title 29,
Chapter 18 of the United States Code, Laura Smith is entitled to reasonable attorney’s fees

and costs of this action pursuant to 29 U.S.C. § 1132(g)(1).

WHEREFORE, Plaintiff, Laura Smith demands judgment against Defendant, Sun Life
Assurance Company of Canada for damages plus interest on past due payments, attorney’s

fees and costs.

COUNT II
BREACH OF GROUP LIFE WAIVER OF PREMIUM BENEFITS

 

35. Laura Smith is entitled to certain benefits of the policy consisting of Group
Life Waiver of Premium including prejudgment interest, retroactive to the day benefits were
denied, which was after April 26, 2019, pursuant to 29 U.S.C. §1132(a)(1)(B).

36. Laura Smithis entitled to the Group Life Waiver of Premium benefits disability
benefits because she is totally disabled from her occupation as defined in the Sun Life
policy. She has satisfied all conditions precedent and has not waived or relinquished her
entitlement to benefits,

37. Sun Life has wrongfully refused to pay the Group Life Waiver of Premium
benefits due to Laura Smith by disregarding, minimizing, and deemphasizing medical records

and clear opinions of her attending physicians which are objective evidence of her total

disability.

Page 7 of 8
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 8 of 66 PagelD 9

38. Sun Life’s wrongful denial of payment of Group Life Waiver of Premium long-
term disability benefits after April 26, 2019, is a breach of its duties under the Sun Life
policy.

39. Due to Sun Life’s refusal to pay the Group Life Waiver of Premium benefits
referenced above, it has become necessary for Laura Smith to retain the services of the
undersigned counsel and she is obligated to pay reasonable attorney’s fees for these services
in bringing this cause of action.

40. Tothe extent that Sun Life violated any provisions of Subchapter I of Title 29,

Chapter 18 of the United States Code, Laura Smith is entitled to reasonable attorney’s fees

and costs of this action pursuant to 29 U.S.C. § 1132(g)(1).

WHEREFORE, Plaintiff, Laura Smith demands judgment against Defendant, Sun
Life Assurance Company of Canada, for damages plus interest on past due payments,

attorney’s fees and costs.

Dated: 7/2] 2A\
B H & COYLE, P.A.

0. Cay
TIMOTHY O. COYLE, ESQUIRE
Florida Bar No.: 0956368
825 East Main Street
Lakeland, FL 33801
Telephone: (863) 603-0563
Facsimile: (863) 603-0884
Attorneys for Plaintiff

Page 8 of 8
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 9 of 66 PagelD 10

Employee Group Benefits
UNDER WRITTEN BY

SUN LIFE ASSURANCE COMPANY OF CANADA
HOME OFFICE: TORONTO, CANADA

Hajoca Corporation

YOUR GROUP LIFE INSURANCE CONTAINS AN ACCELERATED BENEFITS OPTION. DEATH BENEFITS
WILL BE REDUCED IF AN ACCELERATED BENEFIT IS PAID. RECEIPT OF ACCELERATED BENEFITS
MAY BE TAXABLE. ASSISTANCE SHOULD BE SOUGHT FROM YOUR TAX ADVISOR.

All Full-Time Hajoca Employees

GROUP POLICY NUMBER - 85746-001
BOOKLET EFFECTIVE DATE - January 1, 2007
BOOKLET AMENDMENT DATE - October 1, 2017

EXHIBIT

93C-LH j A

__ oS
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 10 of 66 PageID 11

Welcome to Sun Life Assurance Company of Canada (“Sun Life”). Sun Life is pleased to be your Employer’s insurance
carrier for the benefits provided in the Group Policy. The description of Eligible Classes in the Benefit Highlights will help
you determine what benefits apply to you.

The booklet is intended to provide a summarized explanation of the current Group Policy Benefits. However, the Group
Policy is the document which forms Sun Life's contract to provide benefits. If the terms of the booklet and the Group Policy
differ, the Group Policy will govern. A complete copy of the Group Policy is in the possession of your Employer and is
available for your review. In the event of any changes in benefits or Group Policy provisions, you will be provided with a
new booklet or a supplement which describes any changes.

Possession of this booklet does not necessarily mean you are insured under the Group Policy. The requirements for
becoming eligible for insurance and the dates your insurance begins or ceases are explained within this booklet.

This booklet uses insurance terms and phrases that are listed in the Definitions Section.

For information, call the Sun Life Group Customer Service Center toll free at (800) 247-6875.
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 11 of 66 PageID 12
Table of Contents

Page

Benefit Highlights

Employee Life Insurance ........0.cccccssssescssssssscesssenesseseseseuesevevecesasacsensnsssssssssesseessassessvsssssssasssssavssssasavavavscessevasavasaeacavaes 4

Employee Accidental Death and Dismemberment Insurance ..........cccccccccccessssescescesssceecssscscsssssssssvssvevacsavsteasatatatsceeees 4

Dependent Optional Life Insurance... cee eeeesceeneneesesesseseeeseeeesescuseussaesessecsevassessececsevsvsessssvssssvevsvevsevasavaeeacateesavaees 7

Long Term Disability Income Insurance .0........ceccecessesesseseseesecsessesecseesesassassaseesecssecsesasesenssavsassasacesesaseassssausaceacstsacaes 9
Eligibility and Effective Dates

Employee .....cccccceccecccsccssssessesscsesensecescsaessesaeasaesaeesessessesaesasaessesssaeseesessacssssacsecoecsevsussssaessesacsuvacsausevatstsssateatsavsussesavees 12

Dependent ........ccccccccsccsccsecsesscssssscseeseenecsesaesaeeaesesaessesessessesessesscaesaecassessasssseessscsusessssssssssacsansassutavasauesessssecatsatanacass 12
Termination of Insurance

Employee .0....ccccccceseccecesseesesescssesscseenecsaesaesassessesaecnsssessessssesessesecsessessesasssesssesasseeusacsasescuavssuasssessarstacsstsesasateacaeaes 16
Benefit Provisions

Employee Life Insurance 0... ccc cece essescssesceeaeeeenensseesesececsenevsesevsssesesseceesessecsesassecscsuessassesassvasacaceucavateavateavseavans 18

Dependent Optional Life Insurance... ec cccceseesseseeseneeseessessssscseesesecsassesssceassecsucssssecvsvsevassevsavacacuensceacastavsucaavacanes 25

Employee Accidental Death and Dismemberment Insurance ........0....ccccccccscesscccssesesecssseecsecsenecacsucavsvesesseacstssesavseeass 28

Long Term Disability Income Insurance .........cccceeccececeseeseseeseseesessessesecsecstesecasssccsecsscsssscsscustacsaesavavavsevstssaasatsacaesass 32
Claim Provisions

Notice Of Claim... ccc ceccecescseseessecscssecsesseseeessesaaacsesaesecsessesssstssesecsacsassessecssseecsscsssaucassucesssusscacavscsesaevatsucsnsarstees 43

Proof Of Claim occ. cscs ccssecseeeesenscaccaseevsensassasseecsesessssesessssesscaesasscsessessssasscensaessssavsvacsavavsaavavavarsesavavaseucatacaeses 43

Payment Of Claim... ccc cceccsccescseseesesessecscnecscecseecesecaaeeesessesesaessesssssssesscseesessscsecsecsevsssevssesasauscacansaesaeataesaesavaees 44

Change of Beneficiary... ccc ceeccecsecseseseeseseeseesessessssssseseesessesssssseessesssssesscusssuessecsssssssvaavassessasaessusvesesaevavausaavecsens 46
General Provisions ........0....0.0cccccccccece ese escceecsecaceseseesessessesesaesesessesessesaesassessecsessessassacsessesusscossvevesasnasavavadaceusasnenavaeaaes 47
Definitions

Gerera] ee eecsceeceeeceseesesececsscnecseesessessessecsessessesaecaesaessssessssessessssesscnsesaeesesassaessseecsucsessssacsavscsaesasasecaecausaueataeeaseuvaees 48

Employee Life... ccccccsssscsccscscssessseecsscscsesesevevsesseassensecessesessssesssessesssassesesavescassesessvssssscscsevsvsustsasaveseressatacaveravens 50

Dependent Life... .cccccccccescescssesscnscsecssssecesssseaeesecsessesecaesessessessssessessssecscessssaessesassecsecssssusevscesevavsceeseaesaesusaesaceavaees 51

Accidental Death and Dismemberment ..........:cccecccseesesseseesssscsesscseseesacsecescsecsecsccsecausasesevscsavsevarsavsevaustssatsevateassacaceaes 52

Long Term Disability Income 0.0... cc seeesssseeeeeeeseesesesessesesseceasseseessessesecsesseracstssvecsesacsasasassevssassessaseasavaceetateaeavacs 53
93C-LH-TAB Page No. 3 Table of Contents

October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 12 of 66 PagelID 13
BENEFIT HIGHLIGHTS

EMPLOYEE LIFE AND ACCIDENTAL DEATH AND DISMEMBERMENT INSURANCE

ELIGIBLE CLASSES

Employee Basic Life and Accidental Death and Dismemberment Insurance
All Full-Time Non-Union Hajoca Employees scheduled to work at least 30 hours per week.

Union Members of Hajoca whose collective bargaining unit has negotiated this benefit in their collective
bargaining agreement.

All Full-Time Rex Pipe & Supply Union Employees of New Philadelphia, Rex Pipe & Supply Canton Union #92
and Rex Pipe & Supply Teamsters Union #20 Employees scheduled to work at least 30 hours per week.

Employee Optional Life Insurance
All Full-Time Non-Union Hajoca Employees enrolled in Employee Basic Life Insurance scheduled to work at

least 30 hours per week.

Union Members of Hajoca whose collective bargaining unit has negotiated this benefit in their collective
bargaining agreement.

All Full-Time Rex Pipe & Supply Non-Union and Rex Pipe & Supply Teamsters Union #20 Employees enrolled
in Employee Basic Life Insurance scheduled to work at least 30 hours per week.

BASIC INSURANCE

CLASSIFICATION

1- All Eligible Des Moines #90 Union Members of Hajoca, Rex Pipe & Supply Union Employees of New Philadelphia

and Rex Pipe & Supply Canton Union #92 Employees

2A - All Eligible Allentown-W #773 Union Members of Hajoca with less than 5 years of service
2B - All Eligible Allentown-W #773 Union Members of Hajoca with 5 years, but less than 10 years of service
2C - All Eligible Allentown-W #773 Union Members of Hajoca with 10 or more years of service

3- All Other Eligible Employees

CLASS LIFE AD&D

1 $10,000 $10,000

2A $15,000 $15,000
2B $20,000 $20,000
2C $25,000 $25,000

Effective January 1, 2017

2A $20,000 $20,000
2B $25,000 $25,000
2C $30,000 $30,000
93C-LH-SCHED Page No. 4 Benefit Highlights

October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 13 of 66 PageID 14

BENEFIT HIGHLIGHTS
3 1 times your Basic An amount equal to
Annual Earnings* your amount of
Basic Life

Insurance in force
* rounded to the next higher $1,000, if not already a multiple of $1,000
OPTIONAL LIFE INSURANCE
CLASSIFICATION

1 - All Eligible HD Supply Inc. Employees hired before September 9, 2011 who were insured for Employee Optional Life
Insurance on September 8, 2011 and who elect to remain in their current plan option

2 - All Eligible HD Supply Inc Employees hired on or after September 9, 2011, All Eligible HD Supply Inc Employees
hired prior to September 9, 2011 who newly elect Employee Optional Life Insurance, All Eligible HD Supply Inc
Employees hired prior to September 9, 2011 who elect to change their current plan option and All Other Eligible
Employees

CLASS LIFE
1 An amount equal to your amount of Optional Life
Insurance in force on September 8, 2011, subject to the
Optional Maximum Benefit
2 You may elect an amount of Optional Life Insurance in

$10,000 increments
An Employee in Class | who elects a change in their amount of Employee Optional Life Insurance must enroll in Class 2.
The Basic Maximum Benefit for Class 3 is $250,000.
The Optional Maximum Benefit is the lesser of:
~ $500,000; or
- 5 times your Basic Annual Earnings.

(Applicable if you were insured for Optional Life Insurance on December 31, 2006)

The Guaranteed Issue Amount is the amount of Optional Life Insurance you had in force on December 31, 2006 or
$150,000m whichever is greater.

(Applicable if you were hired on or after January 1, 2007)

The Guaranteed Issue Amount for Optional Life Insurance is $200,000.

Your amount of Basic and Optional Life and Basic Accidental Death and Dismemberment Insurance reduces to 65%
when you reach age 65 and to 50% when you reach age 70. All amounts are rounded to the next higher $1,000, if not

already a multiple of $1,000.

Your Basic and Optional Life and Basic Accidental Death and Dismemberment Insurance cancels at your retirement.

93C-LH-SCHED Page No. 5 Benefit Highlights
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 14 of 66 PageID 15
BENEFIT HIGHLIGHTS

Evidence of Insurability, satisfactory to Sun Life, will be required for any of the following reasons:
- you elect Basic Life Insurance only and later elect Optional Life Insurance; or

- you elect an increase in your amount of Optional Life Insurance; or

- your amount of Life Insurance is in excess of the Guaranteed Issue Amount.

Basic Annual Earnings

Your current salary or wage from your Employer. Basic Annual Earnings includes commissions, bonuses, overtime pay
and deductions made for pre-tax contributions to a qualified deferred compensation plan, Section 125 plan, or flexible
spending account, but does not include income received due to any other extra compensation.

If your current salary includes commissions, bonuses and overtime, your commissions, bonuses and overtime will be
averaged over the previous 12 month period of your employment or averaged from your date of employment, whichever
is less.

93C-LH-SCHED Page No. 6 Benefit Highlights
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 15 of 66 PageID 16
BENEFIT HIGHLIGHTS

DEPENDENT OPTIONAL LIFE INSURANCE
ELIGIBLE CLASSES

All Full-Time Non-Union Hajoca Employees enrolled in Employee Optional Life Insurance scheduled to work at
least 30 hours per week.

Union Members of Hajoca whose collective bargaining unit has negotiated this benefit in their collective
bargaining agreement

All Full-Time Rex Pipe & Supply Non-Union and Rex Pipe & Supply Teamsters Union #20 Employees enrolled
in Employee Optional Life Insurance scheduled to work at least 30 hours per week.

CLASSIFICATION

1 - All Eligible HD Supply Inc. Employees hired before September 9, 2011 who were insured for Dependent Optional
Life Insurance on September 8, 2011 and who elect to remain in their current plan option

2 - All Eligible HD Supply Inc Employees hired on or after September 9, 2011, All Eligible HD Supply Inc Employees
hired prior to September 9, 2011 who newly elect Dependent Optional Life Insurance, All Eligible HD Supply Inc
Employees hired prior to September 9, 2011 who elect to change their current plan option and All Other Eligible

Employees
Class Spouse Child under age 26

1 An amount equal to your amount of An amount equal to your
Dependent Spouse Optional Life amount of Dependent Child
Insurance in force on September 8, Life Insurance in force on
2011 subject to the Optional September 8, 2011 subject to
Maximum Benefit amount. the Optional Maximum

Benefit of $10,000*
2 You may elect an amount of $10,000*

Dependent Spouse Optional Life
Insurance in $5,000 increments

An Employee in Class 1 who elects a change in their amount of Dependent Optional Life Insurance must enroll in Class 2.
The Dependent Spouse Optional Maximum Benefit is $250,000.
* the amount of Dependent Optional Life Insurance for your child under 15 days is None.

(Your amount of Dependent Spouse Optional Life Insurance cannot exceed 50% of your amount of Optional Life
Insurance)

The Guaranteed Issue Amount for Dependent Spouse Optional Life Insurance, if you were insured on December 31,
2006, is the amount of Dependent Spouse Optional Life Insurance you had in force on December 31, 2006.

The Guaranteed Issue Amount for Dependent Spouse Optional Life Insurance, if you were hired on or after January 1,
2007, is $50,000.

Your amount of Dependent Spouse Optional Life reduces to 65% when you reach age 65, and to 50% when you reach age
70. All reduced amounts are rounded to the next higher $1,000, if not already a multiple of $1,000.

93C-LH-SCHED.2 Page No. 7 Benefit Highlights
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 16 of 66 PageID 17
BENEFIT HIGHLIGHTS

Evidence of Insurability, satisfactory to Sun Life, will be required for your Dependent Spouse for any of the following

reasons:

- you elect no coverage and later elect Dependent Spouse Optional Life Insurance; or

- you elect Employee Basic Life Insurance only and later elect Employee Optional Life and Dependent Spouse
Optional Life Insurance; or

- you elect to increase your amount of Dependent Spouse Optional Life Insurance*; or

- your amount of Dependent Spouse Optional Life Insurance is in excess of the Guaranteed Issue Amount.

*However, you will not be required to submit Evidence of Insurability for a Dependent Spouse, if you elect an increase
during a Family Status Change (not to exceed the Guaranteed Issue Amount) within 31 days following a Family Status
Change listed below.

For the purposes of this Evidence of Insurability waiver, Family Status change means:
- the termination of employment of your Spouse;
- the birth or adoption of a child

93C-LH-SCHED.2 Page No. 8 Benefit Highlights
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 17 of 66 PageID 18
BENEFIT HIGHLIGHTS

LONG TERM DISABILITY INCOME INSURANCE
ELIGIBLE CLASSES
All Full-Time Non-Union Hajoca Employees scheduled to work at least 30 hours per week.

Union Members of Hajoca whose collective bargaining unit has negotiated this benefit in their collective
bargaining agreement.

All Full-Time Rex Pipe & Supply Non-Union and Rex Pipe & Supply Teamsters Union #20 Employees
scheduled to work at least 30 hours per week.
AMOUNT OF INSURANCE

60% (Benefit Percentage) of your Total Monthly Earnings, not to exceed the Maximum Monthly Benefit, less Other
Income Benefits.

- the Maximum Monthly Benefit is: $15,000.

Note: your amount of insurance is also subject to reductions for your employment earnings.

The Minimum Monthly Benefit is $100 or 10% of the Gross Monthly Benefit, whichever is greater.

Elimination Period

(The period of time you need to be continuously Totally or Partially Disabled before LTD benefits are payable)
90 days

Maximum Benefit Period

(The longest period of time Sun Life will pay you an LTD benefit while you are Totally or Partially Disabled)

Your Maximum Benefit Period is the period shown below or your Normal Retirement Age under the 1983 amendments to the
Federal Social Security Act, whichever is longer.

Age at Disability Maximum Benefit Period

Less than age 62 To age 65, but not less than 60 months
62 60 Months
63 48 Months
64 42 Months
65 36 Months
66 30 Months
67 24 Months
68 18 Months
69 and over 12 Months

93C-LH-SCHED Page No. 9 Benefit Highlights

October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 18 of 66 PagelID 19

BENEFIT HIGHLIGHTS
Year of Birth Normal Retirement Age
Before 1938 Age 65
1938 Age 65 and 2 months
1939 Age 65 and 4 months
1940 Age 65 and 6 months
194] Age 65 and 8 months
1942 Age 65 and 10 months
1943 through 1954 Age 66
1955 Age 66 and 2 months
1956 Age 66 and 4 months
1957 Age 66 and 6 months
1958 Age 66 and 8 months
1959 Age 66 and 10 months
After 1959 Age 67

Total Monthly Earnings

Your basic monthly earnings as reported by your Employer immediately before the first date your Total or Partial
Disability begins. Total Monthly Earnings includes commissions, bonuses and deductions made for pre-tax contributions
to a qualified deferred compensation plan, Section 125 plan, or flexible spending account, but does not include income
received due to overtime pay or any other extra compensation.

If your current monthly earnings includes commissions or bonuses, your Total Monthly Earnings will include the greater

of:

- commissions averaged over the previous 12 month period of your employment before the first date your Total or
Partial Disability begins or will be averaged from your date of employment, whichever is less; or

- bonuses (Profit Sharing) averaged over the previous 3 year period of your employment before the first date your
Total or Partial Disability begins or will be averaged from your date of employment, whichever is less.

If you are paid on an hourly basis, Total Monthly Earnings will be based on your hourly rate of pay, but will not exceed
40 hours per week.

93C-LH-SCHED Page No. 10 Benefit Highlights
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 19 of 66 PageID 20
BENEFIT HIGHLIGHTS

WAITING PERIOD

(The period of time you must be employed in an Eligible Class before you can apply for benefits)

Employee Basic Life, Accidental Death and Dismemberment, Employee Optional Life and Dependent Optional
Life Insurance

All Eligible BSI (Border States Industries) Employees hired prior to June 17, 2013, Peabody Supply
Employees hired prior to July 29, 2013 and Ham & McCreight of Killeen Employees hired prior to
October 5, 2015

None

Allentown #773 Union Members of Hajoca
30 days

All Other Eligible Employees
Until the first of the month coincident with or next following 60 days of employment

Long Term Disability Insurance

All Eligible BSI (Border States Industries) Employees hired prior to June 17, 2013, Peabody Supply
Employees hired prior to July 29, 2013 and Ham & McCreight of Killeen Employees hired prior to

October 5, 2015
None

All Other Eligible Presidents, Vice Presidents, Region Managers, Profit Center Managers, Corporate
Office Department Managers, Purchasing Managers, Credit Managers and Controllers
1 month

All Other Eligible Employees
1 year

CONTRIBUTIONS

The cost of your Employee Basic Life, Employee Basic Accidental Death and Dismemberment and Long Term Disability
Income Insurance is paid for entirely by your Employer. This is your non-contributory insurance.

The cost of your Employee Optional Life and Dependent Optional Life Insurance is paid for by you. This is your
contributory insurance.

The following Questions and Answers will help you to better understand your benefits.

Please read them carefully and refer any questions to your Employer or call the Sun Life Group Customer Service Center toll
free at 1-800-247-6875.

93C-LH-SCHED Page No. 11 Benefit Highlights
October 1. 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 20 of 66 PagelID 21
ELIGIBILITY AND EFFECTIVE DATES OF INSURANCE

When am I eligible for insurance?

If you are in an Eligible Class shown in the Benefit Highlights, you are eligible on the later of:

- January 1, 2007; or

- your Employer's Effective Date as specified in Attachment A for your Employer; or

- your first day of employment for All BSI (Border States Industries) hired prior to June 17, 2013, and Peabody Supply
Employees hired prior to July 29, 2013 and Ham & McCreight of Killeen Employees hired prior to October 5, 2015;

or
- the day after you complete your Waiting Period for Long Term Disability Insurance for All Other Eligible Employees
and Allentown #773 Union Members of Hajoca for Employee Basic Life, Accidental Death and Dismemberment
Insurance and Employee Optional Life Insurance; or
- the first day of the month coincident with or next following the date you complete your Waiting Period for Employee
Basic Life, Accidental Death and Dismemberment and Employee Optional Life Insurance for All Other Eligible

Employees.

If you are in an Eligible Class shown in the Benefit Highlights and you have a Dependent, you are eligible for Dependent
Optional Life Insurance on the latest of:

- the date you are insured for Employee Optional Life Insurance; or

- January 1, 2007; or

- the date you first acquire a Dependent.

When must I apply for insurance?

You must apply for insurance during your Initial Enrollment Period.

When is my Initial Enrollment Period?

If you are eligible for insurance on January 1, 2007, your Initial Enrollment Period is the period of time during the 4"
calendar quarter of each year as designated by your Employer.

If you first become eligible for insurance after January 1, 2007, your Initial Enrollment Period is the 31 days immediately
after your Eligibility Date.

When does my insurance start?
Your insurance starts on the date you are eligible on or after the date you apply for your insurance, if:
- you are Actively at Work on that date; and

- Evidence of Insurability is not required.

If Evidence of Insurability is required for any amount of insurance, your insurance will not start until Sun Life approves your
insurance, but you need to be Actively at Work on that date.

What if I am not Actively at Work on the date my insurance starts?

If you are not Actively at Work on the date your insurance would normally start, your insurance will not start until you are
Actively at Work.

What happens if I do not apply during the Initial Enrollment Period?
If you do not apply for insurance during your Initial Enrollment Period, you will be insured for Employee Basic Life,

Basic Accidental Death and Dismemberment Insurance for All Employees and Long Term Disability Insurance for All
Employees other than Des Moines #90 Union Employees.

93C-LH-ENROLL Page No. 12 Eligibility and Effective Dates
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 21 of 66 PageID 22
ELIGIBILITY AND EFFECTIVE DATES OF INSURANCE

When does my Dependent’s insurance start?

Your Dependent’s Optional Life Insurance starts on the latest of:

- the date you are eligible for Dependent Optional Life Insurance; or

- the date you apply for Dependent Optional Life Insurance; or

- the date Sun Life approves your Dependent’s Evidence of Insurability (if required);
as long as your Dependent is not hospital confined on that date.

If you do not apply for Dependent Optional Life Insurance during your Initial Enrollment Period, your Dependent will not be
insured.

If your Dependent is hospital confined on the date your Dependent’s insurance would normally start, your Dependent’s
insurance will not start until the Dependent is no longer hospital confined. Hospital confined does not apply to a newborn
child.

Can I make any changes in my Plan Options?

No change can be made to your Plan Options until:
- the Annual Enrollment Period; or
- you have a Family Status Change.

When is the Annual Enrollment Period?

The Annual Enrollment Period is the period of time during the 4th calendar quarter of each year prior to the effective date
as designated by your Employer. During this period of time you may make changes to your Plan Options.

When do changes to my Plan Options start?

If you have increased your amount of insurance, the increase starts on the later of:
- the January Ist following the change in your Plan Options; or

- the date Sun Life approves your Evidence of Insurability (if required),

as long as you are Actively at Work on that date.

If you are not Actively at Work on the date your insurance would normally increase, the increase in your insurance will not
start until you are Actively at Work.

If you have increased your Dependent’s amount of insurance, the increase starts on the later of:
~ the January Ist following the change in your Plan Options; or

- the date Sun Life approves your Dependent’s Evidence of Insurability (if required);

as long as your Dependent is not hospital confined.

If your Dependent is hospital confined on the date an increase in your Dependent’s insurance would normally start, the
increase in your Dependent’s insurance will not start until the Dependent is no longer hospital confined. Hospital confined
does not apply to a newborn child.

Decreases in any amount of insurance will start on the January 1st following the change in your Plan Options.
What if I do not make any changes during the Annual Enrollment Period?

If you do not make any changes during the Annual Enrollment Period you will continue to be insured for the same Plan
Option previously selected.

No change in your Plan Options can be made until the next Annual Enrollment Period unless you have a Family Status
Change.

93C-LH-ENROLL Page No. 13 Eligibility and Effective Dates
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 22 of 66 PageID 23
ELIGIBILITY AND EFFECTIVE DATES OF INSURANCE

What is considered a Family Status Change?

A Family Status Change is one of the following events:

- your marriage or divorce;

- the birth of your child;

- the adoption of a child by you;

- the death of your spouse or child;

- the commencement or termination of employment of your spouse;

- the change from part-time to full-time employment by you or your spouse;
- the change from full-time to part-time employment by you or your spouse.

These changes must be made within 31 days of the change in your Family Status and be necessary or appropriate as a result
of the Family Status Change.

When does insurance due to Family Status Changes start?

If you have increased your amount of insurance, the increase starts on the latest of:
- the date you apply for a change in your Plan Options; or

- the date your Family Status changes; or

- the date Sun Life approves your Evidence of Insurability (if required);

as long as you are Actively at Work on that date.

If you are not Actively at Work on the date your insurance would normally increase, the increase in your insurance will not
start until you are Actively at Work.

If you have increased your Dependent’s amount of insurance, the increase starts on the latest of:
- the date you apply for a change in your Plan Options; or

- the date your Family Status changes; or

- the date Sun Life approves your Dependent’s Evidence of Insurability (if required),

as long as your Dependent is not hospital confined on that date.

If your Dependent is hospital confined on the date an increase in your Dependent’s insurance would normally start, the
increase in your Dependent’s insurance will not start until the Dependent is no longer hospital confined. Hospital confined
does not apply to a newborn child.

If due to the Family Status Change you decrease your amount or your Dependent's amount of insurance, you or your
Dependent will be insured for the decrease on the date you make a written application for the change in your Plan Options.

When do all other changes in my amount of insurance occur?

If your amount of insurance increases due to a change in your salary or class, your increase will take effect immediately
upon the date of change, as long as:

- you are Actively at Work on that date; and

- Evidence of Insurability is not required for the increase in your amount of insurance.

If your amount of insurance decreases due to a change in your salary, class or age, the decrease will take effect
immediately upon the date of change for salary or class changes and on the January 1“ coincident with or next following
the date of change for age changes.

If Evidence of Insurability is required for any increase in your amount of insurance, the increase in your insurance will not
start until Sun Life approves the increase, but you need to be Actively at Work on that date.

If you are not Actively at Work on the date an increase in your insurance would normally start, the increase in your

insurance will not start until you are Actively at Work.

93C-LH-ENROLL Page No. 14 Eligibility and Effective Dates
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 23 of 66 PageID 24
ELIGIBILITY AND EFFECTIVE DATES OF INSURANCE

When do changes in my Dependent’s amount of insurance occur?

If your Dependent’s amount of insurance decreases, the decrease will take on the January 1st following the date of change
for age changes.

93C-LH-ENROLL Page No. 15 Eligibility and Effective Dates
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 24 of 66 PageID 25
TERMINATION OF EMPLOYEE INSURANCE

When does my insurance cease?

Your insurance ceases on the earliest of:

- the date the Group Policy terminates.

- the date you are no longer in an Eligible Class.

- the date your class is no longer included for insurance.

- the last day for which any required premium has been paid for your insurance.

~ the date you retire.

- the date you request in writing to terminate your insurance.

~ the date you enter active duty in any armed service during a time of war (declared or undeclared).
- the date your employment terminates.

~ the date you cease to be Actively at Work.

Are there any conditions under which my insurance can continue?

Yes.

Your insurance will continue during any Elimination Period or any period the premium for your insurance is waived under
the Group Policy.

If you are on temporary layoff, leave of absence or vacation, your Employer may continue your insurance by paying the
required premium for the length of time specified below.

Layoff - up to 2 months.
Leave of Absence — up to 6 months (including Family and Medical Leave of Absences.)

Vacation — up to 6 months

If you are absent from work due to an injury or sickness, your Employer may continue your Life and Accidental Death and
Dismemberment insurance, by paying the required premium, for up to 12 months.

If you are "Totally Disabled" you may be eligible for a longer continuation of Life Insurance. Refer to "What is the Waiver
of Premium Provision" in the Life Benefit Section. Please note you need to apply for continued benefits under the Waiver of
Premium Provision within 12 months after you cease to be Actively at Work.

If your coverage terminates and you are not eligible for any of the described continuations, you may be eligible for a
Conversion Privilege. Refer to the "Conversion Privilege" in the Life or LTD Benefit section. Please note that you need to
apply for the conversion and pay the required premium within 31 days following your termination of insurance.

You may be eligible to continue your insurance coverage pursuant to the Family and Medical Leave Act of 1993, as
amended or continue coverage pursuant to a state required continuation period (if any). You should contact your Employer
for more details.

You may be eligible to continue your insurance coverage pursuant to the Uniformed Services Employment and
Reemployment Rights Act (USERRA). You should contact your Employer for more details.

93C-LH-ETERM. 1 Page No. 16 Termination of
Employee Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 25 of 66 PageID 26
TERMINATION OF DEPENDENT INSURANCE

When does my Dependent’s insurance cease?

Your Dependent’s insurance ceases on the earliest of:

the date the Group Policy terminates.

the date you cease to be insured.

the date you are no longer in an Eligible Class for Dependent Insurance.

the last day of the month in which the Dependent Child does not qualify as a Dependent and the date the Dependent
Spouse does not qualify as a Dependent.

the last day for which any required premium has been paid for your Dependent’s insurance.

the date your Dependent enters active duty in any armed service during a time of war (declared or undeclared).

the date you retire.

the date you die.

Are there any conditions under which my Dependent’s insurance can continue?

Yes.

If your Dependent ’s coverage terminates, your Dependent may be eligible for a Conversion Privilege. Refer to the
"Conversion Privilege” of the Dependent Optional Life Benefit section. Please note that you or your Dependent need to
apply for the conversion and pay the required premium within 31 days following termination of the Dependent ’s insurance.

93C-LH-DTERM Page No. 17 Termination of

Dependent Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 26 of 66 PageID 27
BENEFIT PROVISIONS

EMPLOYEE LIFE INSURANCE
What is the Life Insurance Benefit?

If you die while insured, your Beneficiary will receive the amount of your Life Insurance in force when Sun Life receives
written Notice and Proof of Claim.

What is the amount of my Life Insurance?

Basic Life Insurance

The amount of your Basic Life Insurance is the Basic amount of insurance as determined in the Benefit Highlights.

Your Basic Life Insurance cannot exceed the Basic Maximum Benefit shown in the Benefit Highlights.

Your amount of Basic Life Insurance is subject to any age reductions or terminations shown in the Benefit Highlights.

Optional Life Insurance

The amount of your Optional Life Insurance is the lesser of:

1. your Optional amount of insurance elected as determined in the Benefit Highlights; or

2. the Optional Guaranteed Issue Amount shown in the Benefit Highlights, plus any amount of insurance over your Optional
Guaranteed Issue Amount that Sun Life has approved your Evidence of Insurability.

Your Optional Life Insurance cannot exceed the Optional Maximum Benefit shown in the Benefit Highlights.

Your amount of Optional Life Insurance is subject to the Exclusions shown below and any Evidence of Insurability
requirements, age reductions or terminations shown in the Benefit Highlights.

What are the Exclusions?

If your cause of death is suicide:

- No amount of Optional Life Insurance is payable if the suicide occurs within 24 months after your Optional Life
Insurance starts. Any period of time you were insured for the same amount of Optional Life Insurance under your

Employer’s prior group life policy will count towards your completion of the 24 months.

- No increased or additional amount of your Optional Life Insurance is payable if the suicide occurs within 24 months after
your increased or additional amount of Optional Life Insurance starts.

- No amount of Optional Life Insurance over your Guaranteed Issue Amount is payable if the suicide occurs within 24
months after the amount over your Guaranteed Issue Amount starts.

What is the Waiver of Premium Provision?

If you become Totally Disabled while insured, the Waiver of Premium Provision may continue your Life Insurance without
any further payment of premiums by you or your Employer.

93C-LH-LIFE.2 Page No. 18 Employee Life Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 27 of 66 PageID 28
BENEFIT PROVISIONS

EMPLOYEE LIFE INSURANCE
When am I eligible for the Waiver of Premium Provision?

You are eligible if Sun Life receives Notice and Proof of Claim that you became Totally Disabled:
- while insured; and

- before your 60th birthday; and

- before you retire.

What is the amount of Life Insurance that is continued under the Waiver of Premium Provision?

Sun Life will continue the amount of your Life Insurance in force on the last day you were Actively at Work. This amount is
subject to the same reductions or terminations that would have been applicable had you not become Totally Disabled.

If you have Dependent Life Insurance, the premium will also be waived for that benefit.

If you have converted your Life Insurance to an individual policy, the continued insurance will be reduced by that converted
amount unless you exchange that individual policy for a full refund of premiums paid.

When does my Waiver of Premium cease?

Your Waiver of Premium ceases on the earliest of:

- the date you are no longer Totally Disabled.

- the date you do not provide Proof that you continue to be Totally Disabled.

- the date you do not submit to an examination by a Physician of Sun Life’s choice.

- the date you are no longer under the regular and continuing care of a Physician providing appropriate treatment by means
of examination and testing in accordance with your disabling condition.

- the date you reach age 70.

- the date you retire.

For the purposes of this Waiver of Premium Provision, you are considered retired when you receive any compensation from
a Retirement Plan of your Employer, or when you reach age 70, whichever is earlier.

If your Waiver of Premium ceases and you do not return to work with your Employer, your Life Insurance will terminate.
You may be eligible to convert your Life Insurance under the Conversion Privilege.

Receipt of Accelerated Benefits may be taxable. Assistance should be sought from your personal tax advisor.
Note: Death Benefits will be reduced if an Accelerated Benefit is paid.
What is the Accelerated Benefit Terminal Condition Coverage?

If Sun Life receives satisfactory proof that you have a Terminal Condition, part of your Life Insurance may be payable to
you while you are still living.

93C-LH-LIFE.2 Page No. 19 Employee Life Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 28 of 66 PageID 29
BENEFIT PROVISIONS

EMPLOYEE LIFE INSURANCE
When am I eligible for an Accelerated Benefit?
You are eligible if:
(Applicable if you were hired on or before January 1, 2007)
- you were Actively at Work on January 1, 2007; and
(Applicable to All Employees)

- you are certified by a Physician as having a Terminal Condition; and
- you are insured for at least $20,000 of Life Insurance.

How do I receive an Accelerated Benefit?
You need to submit a written request to Sun Life.

If you have assigned your Life Insurance or named an irrevocable Beneficiary, you must have a signed agreement from those
parties.

What is the amount of Accelerated Benefit?

You can request up to 80% of the amount of your Life Insurance currently in effect. The maximum amount you can request
is $500,000. The minimum amount that you may request is the greater of 25% of the amount of your Life Insurance in force

or $5,000.

How is the Accelerated Benefit paid?

The Accelerated Benefit is paid in one lump sum amount.

Can I receive more than one Accelerated Benefit?

You may request the Accelerated Benefit only once under Sun Life’s Group Policy.
Are there any charges if I request an Accelerated Benefit?

No.

What happens to my Life Insurance if I receive an Accelerated Benefit?

If you have received an Accelerated Benefit, your Life Insurance will be reduced by an amount equal to the Accelerated
Benefit paid by Sun Life.

If you request an Accelerated Benefit, you will receive a Benefit Payment Notice which outlines the Accelerated Benefit
payment made, the remaining amount of your Life Insurance in force and the required premium, if any, on the remaining
amount of your Life Insurance.

93C-LH-LIFE.2 Page No. 20 Employee Life Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 29 of 66 PageID 30
BENEFIT PROVISIONS

EMPLOYEE LIFE INSURANCE

Some Important Notes about your Accelerated Benefit

Your Accelerated Benefit is not a long term care policy. The amount your Accelerated Benefit would pay may not be
enough to cover nursing home expenses or other bills. You may use the money received from the Accelerated Benefit for

any purpose.
Receipt of your Accelerated Benefit may affect your Medicaid eligibility

No Accelerated Benefit payment will be processed if you are required to request it by a third party, including any creditor,
governmental agency, trustee in bankruptcy or any other person, or as the result of a court order.

Benefits payable under this provision MAY be taxable. You should consult your tax advisor. Sun Life does not give tax or
legal advice.

What is the Portability Privilege?

If, prior to age 65, your Optional Life insurance ceases because you terminate employment, you may apply for portable
coverage, instead of converting to an individual policy.

How does this differ from the Conversion Privilege?

Portable coverage is group term life insurance. This benefit may be continued only for 10, or to age 65, whichever comes
first. At the end of that time, you may convert the coverage then in force to an individual permanent life policy under a
Conversion Privilege.

Also, you must provide a statement of good health in order to qualify for portable coverage.
How does this differ from the Conversion Privilege?

Portable coverage is group term life insurance. This benefit may be continued only to age 65. At the end of that time,
you may convert the coverage then in force to an individual permanent life policy under a Conversion Privilege.

What amounts of insurance are portable?

You may apply for portable coverage up to the amount of Optional Life coverage that ceased, to a maximum of $500,000.
If you port your Optional Life coverage, you may also port any Dependent Optional Life Insurance that ceased due to
your termination of employment.

When does my portable coverage start?

If your application is approved and the first premium is paid when due, your coverage will start on the day after your
Optional Insurance ceased. If your application is declined, you will be given a 31 day period to apply for an individual
permanent life policy under the conversion privilege.

When does my portable coverage end?

Portable coverage will terminate on the earliest of:

- the date for which the last premium has been paid; or
- 10 years following the date portable coverage commences, or
- the date you attain age 65, or
- the date the portable group insurance policy terminates.

93C-LH-LIFE.2 Page No. 21 Employee Life Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 30 of 66 PagelID 31
BENEFIT PROVISIONS

EMPLOYEE LIFE INSURANCE

How do I apply for portable coverage?

You must complete an application for portable coverage, which contains a short medical questionnaire, and send it, with
payment of the first premium, to Sun Life within 31 days of the date your Optional Life Insurance terminates.

The application contains a table to calculate the applicable premium, based on your age and the amount of coverage
elected.

The application is available from your Employer.

What is the Conversion Privilege?

If your Life Insurance ceases, you may be able to convert your Life Insurance to an individual policy. You need to apply for
the Conversion Privilege within 31 days. See question "How do I convert my Life Insurance?".

When can I convert my Life Insurance?

1. You can convert if all or part of your Life Insurance ceases or reduces due to:
- termination of your employment;
- termination of your membership in an Eligible Class;
- your retirement;
- your reaching a specified age; or
- your changing to a different Eligible Class; or
- termination of your Waiver of Premium continuation; or
- your continuation period ending during your layoff or leave of absence.

2. You can convert if you have been continuously insured for 5 or more years under Sun Life’s Group Life Policy and all or
part of your Life Insurance ceases or reduces due to:
- termination of the Life Insurance Benefit Provision;
- termination of the Group Policy;
- anamendment to the Group Policy to reduce the amount of Life Insurance in your Eligible Class; or
- anamendment to the Group Policy to terminate your Eligible Class.

What amount of Life Insurance can I convert?
The amount of Life Insurance you can convert depends on the reason your Life Insurance ceases.

If your amount of Life Insurance ceased or reduced for the reasons stated in #1 "When can I convert my Life Insurance?",
you can convert up to the amount that ceased or reduced. If your amount of Life Insurance that ceased is $10,000 or more,
the minimum amount of your individual policy must be $10,000.

If your amount of Life Insurance ceased or reduced for the reasons stated in #2 "When can I convert my Life Insurance?",

you can convert up to the lesser of:

- $2,000; or

- the amount that ceased or reduced less any amount of group life insurance you may become eligible for within 31 days
after your Life Insurance ceased or reduced.

93C-LH-LIFE.2 Page No. 22 Employee Life Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 31 of 66 PagelID 32
BENEFIT PROVISIONS

EMPLOYEE LIFE INSURANCE
How do I convert my Life Insurance?
You convert by applying to Sun Life for an individual policy along with sending payment of the first premium within 31
days after any part of your Life Insurance ceases or reduces. This is your 31 day conversion period. However, if you are not

notified by your Employer of this conversion privilege, you will have an additional 15 days to exercise this conversion
privilege. In no event will this conversion privilege be extended beyond 60 days following your 31 day conversion period.

What type of individual policy is available?

You can convert to any plan of permanent life insurance available by Sun Life for conversion. The individual policy will not
include any additional benefits such as disability benefits or accidental death and dismemberment benefits.

You do not have to submit Evidence of Insurability to convert to an individual policy.

When does my individual policy start?

If your application for the individual policy is received and the first premium is paid when due, your individual policy starts
on the day after the 31 day conversion period.

What happens if I die during the 31 day conversion period?

If Sun Life receives Notice and Proof of Claim, a death benefit is payable to your Beneficiary, whether or not you had
applied for an individual policy or had paid the first premium.

The death benefit is the amount of Life Insurance you would have been eligible to convert.

93C-LH-LIFE.2 Page No. 23 Employee Life Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 32 of 66 PageID 33
BENEFIT PROVISIONS

EMPLOYEE LIFE INSURANCE

(Applicable to All Eligible Employees except Iowa Wholesale Group Employees & Rex Pipe & Supply Employees,
Gloucester Plumbing Company Employees, Rex Pipe & Supply Teamsters Union #20 Employees and Ham &
McCrieght of Killeen Employees)

What happens when my Employer transfers Insurance Carriers to Sun Life?
In order to prevent losing your insurance, Sun Life will provide the following coverage.
If you are not Actively at Work on January 1, 2007*, you will be insured if:

1. you were insured under the prior insurer’s group Life policy at the time of the transfer; and

2. you are a member of an Eligible Class; and

3. premiums for you are paid up to date; and

4. you are not receiving or eligible to receive benefits under the prior insurer’s group Life policy.

Any Life benefit payable will be the lesser of:
- the Life benefit payable under the Group Policy; or
~ the Life benefit payable under the prior insurer’s group Life policy had it remained in force.

All other provisions of Sun Life’s Group Policy will apply.

*September 9, 2012 for Employees of HD Supply, Inc., October 9, 2012 for Non-Union Employees of HandyCo, LLC,
June 17, 2013 for Employees of BS] (Border States Industries), July 29, 2013 for Employees of Peabody Supply,
December 15, 2014 for Employees of elmprovement LLC, April 20, 2015 for Employees of Southeastern Plumbing
Supply, January 23, 2017 for Employees of Eastern Penn Supply Co (EPSCO) for Basic Life Insurance only and March 1,
2017 for Employees of Covenant Supply of Fayette, Inc. for Basic Life Insurance only

93C-LH-LIFE.2 Page No. 24 Employee Life Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 33 of 66 PageID 34
BENEFIT PROVISIONS

DEPENDENT OPTIONAL LIFE INSURANCE

What is my Dependent Optional Life Insurance Benefit?

If your Dependent dies while insured, you will receive the amount of your Dependent Optional Life Insurance in force when
Sun Life receives written Notice and Proof of Claim.

What is the amount of my Dependent Optional Life Insurance?
The amount of your Dependent Optional Life Insurance is the lesser of:

1. the amount of Optional Life Insurance you elected for your Dependent as determined in the Benefit Highlights; or
2. the Guaranteed Issue Amount shown in the Benefit Highlights, plus any amount of insurance over your Dependent’s
Guaranteed Issue Amount for which Sun Life has approved your Dependent’s Evidence of Insurability.

The amount of your Dependent’s Optional Life Insurance cannot be more than the Optional Maximum Benefit shown in the
Benefit Highlights.

The amount of your Dependent’s Optional Life Insurance is subject to the Exclusions shown below and any Evidence of
Insurability requirements or age reductions shown in the Benefit Highlights.

What are the Exclusions?

If your Dependent Spouse’s cause of death is suicide:

- No amount of Dependent Spouse Optional Life Insurance is payable if your Dependent Spouse’s suicide occurs within 24
months after your Dependent Spouse’s Optional Life Insurance first starts. Any period of time your Dependent Spouse
was insured for the same amount of Optional Life Insurance under your Employer’s prior group life policy will count
towards your Dependent Spouse’s completion of the 24 months.

- No increased or additional amount of Dependent Spouse Optional Life Insurance is payable if your Dependent Spouse’s
suicide occurs within 24 months after your Dependent Spouse’s increased or additional amount of Optional Life
Insurance starts.

- No amount of Dependent Spouse Optional Life Insurance over your Dependent Spouse’s Guaranteed Issue Amount is
payable if your Dependent Spouse’s suicide occurs within 24 months after the amount over your Dependent Spouse’s
Guaranteed Issue Amount starts.

What is the Conversion Privilege?

If your Dependent’s Optional Life Insurance ceases, your Dependent may be able to convert the Optional Life Insurance to
an individual policy.

When can my Dependent convert?

1. Your Dependent can convert if all or part of your Dependent’s Optional Life Insurance ceases or reduces due to:
- termination of your employment;

termination of your membership in an Eligible Class;

- your retirement;

your reaching a specified age;

your death; or

your changing to a different Eligible Class; or

your Dependent no longer qualifying as a Dependent.

93C-LH-DLIFE.2 Page No. 25 Dependent
Optional Life Benefit Provision

October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 34 of 66 PageID 35
BENEFIT PROVISIONS

DEPENDENT OPTIONAL LIFE INSURANCE

2. Your Dependent can convert if your Dependent has been continuously insured for 5 or more years under Sun Life’s
Group Life Policy and all or part of your Dependent’s Optional Life Insurance ceases due to:
- termination of the Dependent Optional Life Insurance Benefit Provision;
- termination of the Group Policy;
- anamendment to the Group Policy to terminate your Eligible Class.

What amount of Optional Life Insurance can my Dependent convert?

The amount of Optional Life Insurance your Dependent can convert depends on the reason your Dependent’s Optional Life
Insurance ceased.

If your Dependent’s amount of Optional Life Insurance ceased or reduced for the reasons stated in #1 “When can my
Dependent convert?”, your Dependent can convert up to the amount that ceased or reduced. If your Dependent’s amount of
Optional Life Insurance that ceased is $10,000 or more, the minimum amount of your Dependent’s individual policy must be
$10,000.

If your Dependent’s amount of Optional Life Insurance ceased for the reasons stated in #2 “When can my Dependent

convert?”, your Dependent can convert up to the lesser of:

- $2,000; or

- the amount that ceased, less any amount of group life insurance your Dependent may become eligible for within 31 days
after your Dependent’s Optional Life Insurance ceased.

How can my Dependent convert?

You or your Dependent need to apply to Sun Life for an individual policy along with sending payment of the first premium
within 31 days after any part of your Dependent’s Optional Life Insurance ceases or reduces. This is your Dependent’s 31
day conversion period. However, if your Dependent is not notified by your Employer of this conversion privilege, your

Dependent will have an additional 15 days to exercise this conversion privilege. In no event will this conversion privilege be
extended beyond 60 days following your Dependent’s 31 day conversion period.

What type of individual policy is available?

Your Dependent can convert to any plan of permanent life insurance available by Sun Life for conversion. The individual
policy will not include any additional benefits such as disability benefits or accidental death and dismemberment benefits.

Your Dependent does not have to submit Evidence of Insurability to convert to an individual policy.
When does my Dependent’s individual policy start?

If your Dependent’s application for the individual policy is received and the first premium paid when due, your Dependents
individual policy starts on the day after your Dependent’s 31 day conversion period.

What happens if my Dependent dies during the 31 day conversion period?

If Sun Life receives Notice and Proof of Claim, a death benefit is payable to you, whether or not your Dependent had applied
for an individual policy or had paid the first premium.

The death benefit is the amount of Optional Life Insurance your Dependent would have been eligible to convert.

93C-LH-DLIFE.2 Page No. 26 Dependent
Optional Life Benefit Provision

October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 35 of 66 PageID 36
BENEFIT PROVISIONS

DEPENDENT OPTIONAL LIFE INSURANCE

(Applicable to All Eligible Employees except Iowa Wholesale Group Employees & Rex Pipe & Supply Employees,
Gloucester Plumbing Company Employees, Rex Pipe & Supply Teamsters Union #20 Employees and Ham &
McCrieght of Killeen Employees)

What happens when my Employer transfers Insurance Carriers to Sun Life?
In order to prevent losing your insurance, Sun Life will provide the following coverage.
If your Dependent is hospital confined on January 1, 2007*, your Dependent will be insured if:

1. your Dependent was insured under the prior insurer’s group life policy at the time of the transfer; and

2. you are a member of an Eligible Class; and

3. premiums for your Dependent are paid up to date; and

4. your Dependent is not receiving or eligible to receive benefits under the prior insurer’s group Life policy.

Any Dependent Optional Life benefit payable will be the lesser of:
- the Dependent Optional Life benefit payable under the Group Policy; or
- the Dependent Optional Life benefit payable under the prior insurer’s group life policy had it remained in force.

All other provisions of Sun Life’s Group Policy will apply.

*September 9, 2012 for Employees of HD Supply, Inc., October 9, 2012 for Non-Union Employees of HandyCo, LLC,
June 17, 2013 for Employees of BSI (Border States Industries), July 29, 2013 for Employees of Peabody Supply and
December 15, 2014 for Employees of elmprovement LLC and April 20, 2015 for Employees of Southeastern Plumbing

Supply

93C-LH-DLIFE.2 Page No. 27 Dependent
Optional Life Benefit Provision

October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 36 of 66 PagelD 37
BENEFIT PROVISIONS

EMPLOYEE ACCIDENTAL DEATH AND DISMEMBERMENT INSURANCE

What is the Accidental Death and Dismemberment Benefit?

If Sun Life receives written Notice and Proof of Claim that you:

- died from an accidental drowning while insured; or

- sustained an Accidental Bodily Injury while insured, which results in loss of life, sight or limb; or
- sustained a loss of life, sight or limb due to an accidental exposure to the elements while insured:
an Accidental Death and Dismemberment benefit may be payable to you or to your Beneficiary.

The benefit is a percentage of the amount of Accidental Death and Dismemberment Insurance in force for your class
shown in the Benefit Highlights on the date of the Accidental Bodily Injury. The following is a list of percentages
payable for the applicable loss.

Life eee cece cece eecsecececsessesseeessecseeeesessessassessecseeesssasensseeaties 100%
Sight Of ONE CYC oo... ee eeeeseeeeeeeateeesecseesseaecsecaeessseesssstesserenes 50%
Orne LIMB... ee c ee cseneccaeteeeeecaeeeseeeesesseeeseeesescssesassseseseeves 50%
Speech and hearing oo... cee cceeesecseeeeseeeseeneseseessseseesessenees 100%
Speech or hearing... ce eeceeeeseeeeeseseeseeeseceseeeecsseeeesesnessseses 50%
Thumb and index finger

of the same hand 0... cee ceceeceeeseeeseeseesseaeceeceseeeseessessssseceeeaens 25%
Quadriple gia oo... ee cee seeeeeeeceeeeeeesesseceseesteseecssessesseceateneeass 100%
Paraplegia... ccc ccc teeeeeseecneeneeeeseeeeseesseeessessssssssseeseeneesuees 75%
Hemiplegia occ ceceseeceseecneeeeeseceeeesecsecneesseessasseeseenesnessness 50%

The maximum amount of Accidental Death and Dismemberment Benefit payable for losses resulting from any one
accident is 100%.

Loss of limb means severance of the hand or foot at or above the wrist or ankle joint. Loss of sight, speech or hearing
must be total and irrecoverable. Loss of thumb and index finger means severance through or above the
metacarpophalangeal joints.

Quadriplegia means the total and permanent paralysis of both upper and lower limbs. Paraplegia means the total and
permanent paralysis of both lower limbs. Hemiplegia means the total and permanent paralysis of the upper and lower
limbs on one side of the body.

What is the Common Carrier Benefit?

If your loss of life occurs while traveling as a fare-paying passenger on a public conveyance operated by a common
carrier, an additional Common Carrier benefit will be payable.

The Common Carrier Benefit is 100% of the amount of Accidental Death Benefit payable.

What is the Seat Belt Benefit?

93C-LH-AD&D.2 Page No. 28 Accidental Death and
Dismemberment Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 37 of 66 PageID 38
BENEFIT PROVISIONS

EMPLOYEE ACCIDENTAL DEATH AND DISMEMBERMENT INSURANCE

If your loss of life occurs as a result of an automobile accident and you were wearing a seat belt at the time of the accident,
an additional Seat Belt Benefit is payable.

The Seat Belt Benefit is 25% of the amount of Accidental Death Benefit payable or $25,000, whichever is less.

Sun Life must receive satisfactory written proof that your death resulted from an automobile accident and that you were
wearing a seat belt at the time of the accident. A copy of the police report is required.

What is the Air Bag Benefit?

If your loss of life occurs as a result of an automobile accident, you were wearing a seat belt and positioned in a seat
protected by a Supplemental Restraint System which inflated on impact, an additional Air Bag Benefit is payable.

The Air Bag Benefit is 10% of the amount of Accidental Death Benefit payable or $5,000, whichever is less.

Sun Life must receive satisfactory written proof that your death resulted from an automobile accident and that the
Supplemental Restraint System properly inflated. A copy of the police report is required.

Seat Belt means a properly installed seat belt, lap and shoulder restraint, or other restraint approved by the National Highway
Traffic Safety Administration.

Supplemental Restraint System means a factory installed air bag which inflates for added protection to the head and chest
areas.

Automobile means a motor vehicle licensed for use on public highways.

What happens if I Disappear?

Sun Life will presume, subject to no objective evidence to the contrary, that you are dead and your death is a result of an

Accidental Bodily Injury if:

- you disappear as a result of an accidental wrecking, sinking or disappearance of a conveyance in which you were known
to be a passenger; and

- your body is not found within 365 days after the date of the conveyance’s disappearance.

What is the Repatriation Benefit?

If your accidental death occurs at least 100 miles from your permanent place of residence, a Repatriation Benefit will be
payable if an Accidental Death Benefit is payable. The Repatriation Benefit will reimburse the Executor or Administrator of
your estate for the reasonable and customary expenses incurred for the preparation of the body and its transportation to the
place of burial or cremation up to a maximum benefit of $2,000. Written Proof of the expenses incurred must be submitted to
Sun Life prior to payment.

What are the Exclusions?

No AD&D benefit will be payable for your loss that is due to or results from:

- suicide while sane or insane.

- intentionally self-inflicted injuries.

- bodily or mental infirmity or disease of any kind, or an infection unless due to an Accidental cut or wound.

- your committing or attempting to commit a felony or other criminal act.

- active participation in a war (declared or undeclared) or active duty in any armed service during a time of war.
- your active participation in a riot, rebellion, or insurrection.

- injury sustained from any aviation activities, other than your riding as a fare-paying passenger.

93C-LH-AD&D.2 Page No. 29 Accidental Death and
Dismemberment Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 38 of 66 PageID 39
BENEFIT PROVISIONS

EMPLOYEE ACCIDENTAL DEATH AND DISMEMBERMENT INSURANCE

- your voluntary use of any controlled substance as defined in Title II of the Comprehensive Drug Abuse Prevention and
Control Act of 1970, as now or hereafter amended, unless administered on the advice of a Physician.

- your operation of any motorized vehicle while intoxicated. Intoxicated means the minimum blood alcohol level required
to be considered operating an automobile under the influence of alcohol in the jurisdiction where the accident occurred.
For the purposes of this Exclusion, "Motorized Vehicle" includes, but is not limited to, automobiles, motorcycles, boats
and snowmobiles.

93C-LH-AD&D.2 Page No. 30 Accidental Death and
Dismemberment Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 39 of 66 PageID 40
BENEFIT PROVISIONS

EMPLOYEE ACCIDENTAL DEATH AND DISMEMBERMENT INSURANCE

(Applicable to All Eligible Employees except lowa Wholesale Group Employees & Rex Pipe & Supply Employees,
Gloucester Plumbing Company Employees, Rex Pipe & Supply Teamsters Union #20 Employees and Ham &
McCrieght of Killeen Employees)

What happens when my Employer transfers Insurance Carriers to Sun Life?
In order to prevent losing your insurance, Sun Life will provide the following coverage.
If you are not Actively at Work on January 1, 2007* you will be insured if::

- you were insured under the prior insurer’s group AD&D policy at the time of transfer; and

~ you are a member of an Eligible Class; and

- premiums for you are paid up to date; and

- you are not receiving or eligible to receive benefits under the prior insurer’s group AD&D policy.

Any AD&D benefit payable will be the lesser of:
~ the AD&D benefit payable under the Group Policy; or
- the AD&D benefit payable under the prior insurer’s group AD&D policy had it remained in force.

All other provisions of Sun Life’s Group Policy will apply.

*September 9, 2012 for Employees of HD Supply, Inc., October 9, 2012 for Non-Union Employees of HandyCo, LLC,
June 17, 2013 for Employees of BSI (Border States Industries), July 29, 2013 for Employees of Peabody Supply and
December 15, 2014 for Employees of elmprovement LLC, April 20, 2015 for Employees of Southeastern Plumbing
Supply, January 23, 2017 for Employees of Eastern Penn Supply Co (EPSCO) and March 1, 2017 for Employees of
Covenant Supply of Fayette, Inc.

93C-LH-AD&D.2 Page No. 31 Accidental Death and
Dismemberment Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 40 of 66 PagelID 41
BENEFIT PROVISIONS

LONG TERM DISABILITY INCOME INSURANCE

What is the Long Term Disability Benefit?

Long Term Disability Benefits (LTD) partially replace your income if you become Totally or Partially Disabled while
insured.

When do LTD benefits become payable?

Sun Life will pay a monthly LTD benefit after the end of your Elimination Period, if Sun Life receives proof that you are:
- Totally or Partially Disabled due to an Injury or Sickness; and
- under the regular and continuing care of a Physician that provides appropriate treatment and regular examination and
testing in accordance with your disabling condition.

What conditions must be met for LTD benefits to continue?

Sun Life will pay you an LTD benefit, up to the Maximum Benefit Period, if you provide proof that you continue to be
Totally or Partially Disabled and you require the regular and continuing care of a Physician. You need to provide proof
when Sun Life asks for it, but the proof is at your expense. You need to provide Sun Life with proof of your monthly
earnings (if applicable) on a quarterly basis.

All Eligible Presidents, Vice Presidents, Region Managers, Profit Center Managers, Corporate Office Department
Managers, Purchasing Managers, Credit Managers and Controllers

What is the Total Disability Benefit?

If you are Totally Disabled, your Net Monthly Benefit will be calculated based on the Total Disability Benefit formula.

You will qualify for this benefit if:
- you are not working or you are working but you are earning less than 20% of your Indexed Total Monthly Earnings;

and
- you, because of your Injury or Sickness, are unable to perform the Material and Substantial Duties of your Own

Occupation.
All Other Eligible Employees
What is the Total Disability Benefit?

If you are Totally Disabled, your Net Monthly Benefit will be calculated based on the Total Disability Benefit formula.

You will qualify for this benefit if:
~ you are not working or you are working but you are earning less than 20% of your Indexed Total Monthly Earnings;

and
- during your Elimination Period and the next 24 months, you, because of your Injury or Sickness, are unable to perform
the Material and Substantial Duties of your Own Occupation.

After Total or Partial Disability LTD benefits combined have been paid to you for 24 months, you will continue to qualify
for this benefit if you are unable to perform with reasonable continuity any Gainful Occupation for which you are or
become reasonably qualified for by education, training or experience.

How is the Total Disability Benefit calculated?

To determine your Total Disability Benefit:

1. Take the lesser of:

93C-LH-LTD.4 Page No. 32 Long Term Disability

Income Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 41 of 66 PageID 42
BENEFIT PROVISIONS

LONG TERM DISABILITY INCOME INSURANCE
a. your Total Monthly Earnings multiplied by the Benefit Percentage (shown in the Benefit Highlights); or
b. your Maximum Monthly Benefit (shown in the Benefit Highlights); then

2. Subtract Other Income Benefits from the amount determined in Step 1.

All Eligible Presidents, Vice Presidents, Region Managers, Profit Center Managers, Corporate Office Department
Managers, Purchasing Managers, Credit Managers and Controllers

What is the Partial Disability Benefit?

If you are Partially Disabled, your Net Monthly Benefit will be calculated based on the Partial Disability Benefit formula.

You will qualify for this benefit if;
- you are working and have Disability Earnings of more than 20% but less than 80% of your Indexed Total Monthly
Earnings; and
- you, because of your Injury or Sickness, are unable to perform the Material and Substantial Duties of your Own
Occupation.

All Other Eligible Employees
What is the Partial Disability Benefit?

If you are Partially Disabled, your Net Monthly Benefit will be calculated based on the Partial Disability Benefit formula.

You will qualify for this benefit if:
- you are working and have Disability Earnings of more than 20% but less than 80% of your Indexed Total Monthly
Earnings; and
- during your Elimination Period and the next 24 months, you, because of your Injury or Sickness, are unable to perform
the Material and Substantial Duties of your Own Occupation.

After Total or Partial Disability LTD benefits combined have been paid to you for 24 months, you will continue to qualify
for this benefit if you are unable to perform with reasonable continuity any Gainful Occupation for which you are or
become reasonably qualified for by education, training or experience and you have Disability Earnings of less than 80% of
your Indexed Total Monthly Earnings.

How is the Partial Disability Benefit calculated?
To determine your Partial Disability Benefit for the first 12 months of your Partial Disability:
1. add your Disability Earnings and income received from Other Income Benefits to the Total Disability Benefit.

2. if this sum is more than 100% of your Indexed Total Monthly Earnings, subtract the amount in excess of 100% of
your Indexed Total Monthly Earnings from your Total Disability Benefit. This result is your Partial Disability
Benefit; or

if the sum is less than 100% of your Indexed Total Monthly Earnings, your Partial Disability Benefit is your Total
Disability Benefit.

If you continue to be Partially Disabled after 12 months of Partial Disability Benefits, your Partial Disability Benefit will
be recalculated based on the following formula:

93C-LH-LTD.4 Page No. 33 Long Term Disability
Income Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 42 of 66 PagelID 43
BENEFIT PROVISIONS

LONG TERM DISABILITY INCOME INSURANCE

(A divided by B) multiplied by C

where:

A = your Indexed Total Monthly Earnings minus your monthly Disability Earnings.
B = your Indexed Total Monthly Earnings.

C = your Total Disability Benefit.

What are Other Income Benefits?

Other Income Benefits are those benefits provided to you while your monthly LTD benefit is payable. These Other
Income Benefits, other than retirement benefits, must be provided to you as a result of the same Total or Partial Disability
payable under the Group Policy. Other Income Benefits include:

1,

The amount you are eligible for under:

a. Workers’ Compensation Law; or

b. Occupational Disease Law; or

c. Compulsory Benefit Act or Law; or

d. Pennsylvania Motor Vehicle Financial Responsibility Act.

2. The Railroad Retirement Act (including any dependent benefits).
3. Any labor management trustee, union or employee benefit plans that are funded in whole or in part by your Employer.
4. Any disability income benefits you are eligible for under:
a. any other group insurance plan of your Employer;
b. any governmental retirement system as a result of your job with your Employer.
5. The benefits you receive under your Employer’s Retirement Plan as follows:

a. any disability benefits;

b. the Employer-paid portion of any retirement benefits.

(Disability benefits that reduce your accrued Retirement Benefit will be treated as a retirement benefit. Retirement

benefits do not include any amount rolled over or transferred to any other retirement plan as defined in Section 402 of

the Internal Revenue Code.)
6. The disability or retirement benefits under the United States Social Security Act, or any similar plan or act, as follows:

a. Disability benefits you are eligible to receive.

b. Disability benefits your spouse, child or children are eligible to receive because of your Total or Partial Disability,
unless the dependent benefits are paid directly to your divorced spouse or to your children in custody of your
divorced spouse.

c. Retirement benefits received by you.

d. Retirement benefits your spouse, child or children receive because of your receipt of retirement benefits, unless the
dependent benefits are paid directly to your divorced spouse or to your children in custody of your divorced spouse.

If your Total or Partial Disability begins after your Social Security Normal Retirement Age, your Social Security

Retirement Benefits will not be offset if, prior to your Total or Partial Disability, you were already receiving Social

Security Retirement Benefits.

93C-LH-LTD.4 Page No. 34 Long Term Disability

Income Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 43 of 66 PagelD 44
BENEFIT PROVISIONS

LONG TERM DISABILITY INCOME INSURANCE
7. Any salary continuation paid to you by your Employer which causes your Net Monthly Benefit, plus Other Income
Benefits and any salary continuation, to exceed 100% of your Total Monthly Earnings. The amount in excess of

100% of your Total Monthly Earnings will be used to reduce your Net Monthly Benefit.

8. Any amount you receive from a voluntary separation of employment agreement from your Employer including
severance pay or any other income settlement of an employment contract.

What if I receive payment of Other Income Benefits in a lump sum?

If you receive a lump sum payment for any Other Income Benefits, Sun Life will prorate the lump sum on a monthly basis
over the time period specified for the lump sum payment. If no time period is stated, the lump sum payment will be
prorated on a monthly basis over a reasonable period of time as determined by Sun Life.

Am I required to apply for Other Income Benefits?

You must apply for any Other Income Benefits for which you may be eligible. If such benefits are denied, you must
appeal the denial to all administrative levels that Sun Life deems necessary. Sun Life has the right to receive from you
written documentation of your pursuit of Other Income Benefits.

What is the Social Security Disability Income Assistance Program?

At your request, Sun Life will assist you (if appropriate) through the various levels of the Social Security claims process.
Sun Life will assist you with your application and also through the appeals process.

What happens when the Other Income Benefits have been awarded or have been denied?
You must notify Sun Life in writing, within 31 days of receipt of notice, of the amount of Other Income Benefits when it
is approved or if the amount is adjusted (other than for cost of living increases). Sun Life will make an adjustment to the

Net Monthly Benefit when Sun Life receives written notice of the amount of the Other Income Benefit.

If after Sun Life makes an adjustment to your Net Monthly Benefit you have been underpaid, Sun Life will immediately
make a lump sum refund to you of the amount that has been underpaid.

If after Sun Life makes an adjustment to your Net Monthly Benefit you have been overpaid, you must reimburse Sun Life
the amount of the overpayment within 31 days of the award. Sun Life has the right to reduce or eliminate your future LTD

benefit payments until the amount of the overpayment has been repaid. During the overpayment reimbursement period,
the Minimum Monthly Benefit will not apply.

What happens if I receive increases in my Other Income Benefits?

After the first deduction for each of your Other Income Benefits, Sun Life will not reduce your monthly LTD benefit
payments due to cost of living increases you receive from any sources described as Other Income Benefits. This does not
apply to any increase in earnings you receive from employment.

When does my monthly LTD benefit cease?

Your monthly LTD benefit will cease on the earliest of:

- the date you are no longer Totally or Partially Disabled.

~ the date you die.

93C-LH-LTD.4 Page No. 35 Long Term Disability
Income Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 44 of 66 PagelID 45
BENEFIT PROVISIONS

LONG TERM DISABILITY INCOME INSURANCE

- the end of your Maximum Benefit Period.

~ the date you do not provide adequate employment earnings information or proof that you continue to be Totally or
Partially Disabled as requested.

- the date you refuse to complete a rehabilitative assessment, or the date you cease to participate in the Sun Life
approved Rehabilitation Program without Good Cause.

All Eligible Presidents, Vice Presidents, Region Managers, Profit Center Managers, Corporate Office Department
Managers, Purchasing Managers, Credit Managers and Controllers

- the date your Disability Earnings are more than 80% of your Indexed Total Monthly Earnings.

- the date you are able to perform on a full-time basis, the Material and Substantial Duties of your Own Occupation,
even if you choose not to work.

Full-time basis means you are able or have the capacity to perform the Material and Substantial Duties of your Own
Occupation for the number of hours you normally performed your Own Occupation prior to your Total or Partial
Disability.

However, if you normally performed your Own Occupation on an average in excess of 40 hours per week, Sun Life will
consider you as being able to perform that requirement if you work or have the capacity to work 40 hours per week.

All Other Eligible Employees
~ the date your Disability Earnings are more than 80% of your Indexed Total Monthly Earnings.

- for the first 24 months of Total or Partial Disability, the date you are able to perform on a full-time basis, the
Material and Substantial Duties of your Own Occupation, even if you choose not to work.

- after the first 24 months of Total or Partial Disability, the date that you are able to perform on a full-time basis any
Gainful Occupation for which you are or become reasonably qualified for by education, training or experience,
even if you choose not to work,

Full-time basis means for the first 24 months of Total or Partial Disability, you are able or have the capacity to perform
the Material and Substantial Duties of your Own Occupation for the number of hours you normally performed your Own
Occupation prior to your Total or Partial Disability. After 24 months of Total or Partial Disability, you are able or have
the capacity to perform any Gainful Occupation for the number of hours that you normally performed your Own
Occupation prior to your Total or Partial Disability.

However, if you normally performed your Own Occupation on an average in excess of 40 hours per week, Sun Life will
consider you as being able to perform that requirement if you work or have the capacity to work 40 hours per week.

What happens if I return to full-time work and become disabled again?

Sun Life will treat this new Total or Partial Disability as part of your prior Total or Partial Disability if you returned to
work and were Actively at Work for less than:

- six months, if due to the same or related causes;

- one day, if due to an entirely unrelated cause.

You will not have to complete a new Elimination Period.
93C-LH-LTD.4 Page No. 36 Long Term Disability

Income Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 45 of 66 PagelD 46
BENEFIT PROVISIONS

LONG TERM DISABILITY INCOME INSURANCE

Your monthly LTD benefit will be subject to the same terms and conditions as were applicable to the original Total or
Partial Disability.

Your monthly LTD benefit will not continue if:
~ you become eligible for coverage under any other group LTD policy; or
- the Group Policy terminates; or
~- the date you refuse to complete a rehabilitative assessment or the date you cease to participate in the Sun Life
approved Rehabilitation Program without Good Cause.

If your new disability begins later than the time periods specified, you will need to complete a new Elimination Period.

What are the Rehabilitation Services?

If you become Totally or Partially Disabled, Sun Life may determine that you are a suitable candidate to receive
vocational Rehabilitation Services. In order for you to be eligible for such services, you must have the functional capacity
to successfully complete a Rehabilitation Program. These services include, but are not limited to:

- job modification;

~ job placement;

- retraining;

- other activities reasonably necessary to help you return to work.

Sun Life may require you to participate in a rehabilitation assessment or a Rehabilitation Program at Sun Life’s expense.
Sun Life will work with you, your employer, your Physician and others, as appropriate, to develop a Rehabilitation
Program.

Eligibility for vocational Rehabilitation Services is based on your education, training, experience and physical/mental
capabilities. Sun Life determines whether you are eligible for vocational Rehabilitation Services.

The Rehabilitation Program may, at Sun Life’s sole discretion, allow for payment of your medical expense, education
expense, moving expense, accommodation expense or family care expense while you are participating in the
Rehabilitation Program.

Rehabilitation Program means a written agreement between you and Sun Life in which Sun Life agrees to provide,
arrange or authorize vocational, physical or psychiatric rehabilitation services and you agree to participate in the
Rehabilitation Program.

What happens if I participate in a Rehabilitation Program?

If you participate in a Sun Life approved Rehabilitation Program, you will receive the greater of:
~ your Benefit Percentage (as shown in the Benefit Highlights) multiplied by 1.10; or
- your current Net Monthly Benefit payable multiplied by 1.10.

To calculate the increased benefit:

1. Take your current Benefit Percentage and multiply by 1.10. Then calculate your Total or Partial Disability benefit
including any deductions for Disability Earnings or Other Income Benefits.

2. Take your current Net Monthly Benefit payable and multiply by 1.10.

The greater of | or 2 is your Rehabilitation increased amount.

This increased amount will cease on the earliest of:
- the date you complete the Rehabilitation Program; or
- the date you cease to participate in the Rehabilitation Program without Good Cause; or

93C-LH-LTD.4 Page No. 37 Long Term Disability
Income Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 46 of 66 PageID 47
BENEFIT PROVISIONS

LONG TERM DISABILITY INCOME INSURANCE

- the date your LTD benefits cease; or
~ 12 months after your Rehabilitation Program began.

What happens if I refuse Rehabilitation Services?

If you refuse to participate in your rehabilitation efforts or you refuse to participate or cease to participate in a
Rehabilitation Program without Good Cause, your LTD benefits will cease.

Good Cause means documented physical or mental impairments which prevent you from participating in or completing
the Rehabilitation Program. Good Cause may also mean a necessary medical program which prevents or interferes with
your participation in or completion of the Rehabilitation Program.

What happens to my LTD benefit if I die?

A Survivor Benefit equal to 3 times your last Gross Monthly Benefit is payable in a lump sum to your Eligible Survivor if

Sun Life receives satisfactory proof that you died:
- after your Total or Partial Disability had continued for 180 or more consecutive days; and
- you were eligible to receive a monthly LTD benefit.

If you do not have an Eligible Survivor, the Survivor Benefit will be payable to your estate.
Who are my Eligible Survivors?

Your spouse, if living, or your children under age 25.

What is the LTD Conversion Privilege?

If your LTD insurance ceases due to termination of your employment, you may be eligible to participate in an LTD
conversion policy.

How am I eligible for the LTD Conversion Privilege?

You are eligible if:
- your LTD insurance ceases because of termination of your employment; and
- you have been insured for at least 12 consecutive months immediately before your LTD insurance under the Group

Policy terminated.
How do I apply for the LTD Conversion Privilege?

You apply by making a written application to Sun Life to participate in the LTD conversion policy along with payment of
the first premium, within 31 days after the date your employment terminates.

When is the Conversion Privilege not available?

The Conversion Privilege is not available to you if:
- the LTD insurance under the Group Policy has terminated.
~ you have retired.
- you have reached age 70.
- you are not in an Eligible Class under the Group Policy.
- the Group Policy has been amended to exclude your Eligible Class.
- you have failed to make any required premium contributions.
- you are Totally or Partially Disabled under the terms of the LTD Benefit Provision.

93C-LH-LTD.4 Page No. 38 Long Term Disability
Income Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 47 of 66 PagelID 48
BENEFIT PROVISIONS

LONG TERM DISABILITY INCOME INSURANCE

- you become insured for LTD insurance under another employer’s LTD plan within 31 days after your insurance
terminates under the Group Policy.

What are the Limitations?
No LTD benefit will be payable to you for any Total or Partial Disability during any of the following periods:

- any period you are no longer under the regular and continuing care of a Physician providing appropriate treatment
and regular examination and testing in accordance with your disabling condition unless you have reached your
maximum point of recovery and are still Totally or Partially Disabled.

- any period you do not submit to any medical examination or clinical assessment requested by Sun Life.

- any period of your Total or Partial Disability that is due to Mental Illness, unless you are under the continuing care
of a specialist in psychiatric care.

After you complete your Elimination Period, LTD benefits are payable for 24 months.

Benefits after the first 24 months are payable only if you are confined in a Hospital or Institution licensed to
provide psychiatric treatment.

If you continue to be Totally or Partially Disabled when discharged from a Hospital or Institution licensed to
provide psychiatric treatment, Sun Life will continue your LTD Benefit payment for up to 90 days. If you become
reconfined in a Hospital or Institution during the 90 day period and remain confined for at least 14 consecutive
days, Sun Life will continue your LTD benefit payments during your reconfinement. Upon discharge, you will be
eligible for up to an additional 90 days of LTD benefit payments if you continue to be Totally or Partially Disabled.

- any period of your Total or Partial Disability that is due to Drug and Alcohol Illness, unless you are actively
supervised by a Physician or rehabilitation counselor and are receiving continuing treatment from a rehabilitation
center or a designated institution.

- any period during which you are incarcerated.

- any period of your Total or Partial Disability that is due to Chemical and Environmental Illness, unless you are
under the continuing care of a Physician providing appropriate treatment and regular examination and testing in
accordance with your disabling condition.

After you complete your Elimination Period, LTD benefits are payable for 24 months.
Benefits after the first 24 months are only payable if you are confined in a Hospital or Institution.

- any period of your Total or Partial Disability that is due to Chronic Fatigue Illness, unless you are under the
continuing care of a Physician providing appropriate treatment and regular examination and testing in accordance
with your disabling condition.

After you complete your Elimination Period, LTD benefits are payable for 24 months.
Benefits after the first 24 months are only payable if you are confined in a Hospital or Institution.

- any period of your Total or Partial Disability that is due to Musculoskeletal and Connective Tissue Illness, unless
you are under the continuing care of a Physician providing appropriate treatment and regular examination and
testing in accordance with your disabling condition.

93C-LH-LTD.4 Page No. 39 Long Term Disability
Income Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 48 of 66 PagelID 49
BENEFIT PROVISIONS

LONG TERM DISABILITY INCOME INSURANCE

After you complete your Elimination Period, LTD benefits are payable for 24 months.

Benefits after the first 24 months are only payable if you are confined in a Hospital or Institution.

What are the Exclusions?

No LTD benefit is payable for any Total or Partial Disability that is due to:

intentionally self-inflicted injuries.

war, declared or undeclared, or any act of war.

your active participation in a riot, rebellion or insurrection.

your committing or attempting to commit a felony or other criminal act.
your operation of any motorized vehicle while intoxicated.

Intoxicated means the minimum blood alcohol level required to be considered operating an automobile under the
influence of alcohol in the jurisdiction where the accident occurred. For the purposes of this Exclusion, "Motorized
Vehicle" includes, but is not limited to, automobiles, motorcycles, boats and snowmobiles.

a Pre-Existing Condition.

Pre-Existing Condition means during the 3 months prior to your Effective Date of Insurance, you received
medical treatment, consultation, care or services, including diagnostic measures, or took prescribed drugs or

medicines for the disabling condition.

Pre-Existing Condition Exclusion Exception

The Pre-Existing Condition Exclusion will not apply if your Total or Partial Disability begins later than 12 months
after your Effective Date of Insurance.

93C-LH-LTD.4 Page No. 40 Long Term Disability

Income Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 49 of 66 PagelD 50
BENEFIT PROVISIONS

LONG TERM DISABILITY INCOME INSURANCE

(Applicable to All Eligible Employees except Iowa Wholesale Group Employees & Rex Pipe & Supply Employees,
Gloucester Plumbing Company Employees, Rex Pipe & Supply Teamsters Union #20 Employees and Ham &
McCrieght of Killeen Employees)

What happens when my Employer transfers Insurance Carriers to Sun Life?
In order to prevent losing your insurance, Sun Life will provide the following coverage.

If you are not Actively at Work on January 1, 2007* you will be insured if:
- you were insured under the prior insurer’s group LTD policy at the time of the transfer; and
- you are a member of an Eligible Class; and
- premiums for you are paid up to date; and
- you are not receiving or eligible to receive benefits under the prior insurer’s group LTD policy.

If you continue to be not Actively at Work and subsequently become Totally or Partially Disabled on or after January 1,
2007*, any LTD benefit payable will be the lesser of:

- the LTD benefit payable under the Group Policy; or

- the LTD benefit payable under the prior insurer’s group LTD policy, had it remained in force.

Are Disabilities due to a Pre-existing Condition covered?

LTD benefits may be payable for a Total or Partial Disability if you were:
- insured under the prior insurer’s group LTD policy at the time of transfer; and
~ Actively at Work and insured under the Group Policy on January 1, 2007*.

Any benefit payable will be determined as follows:

1. if you have satisfied the Pre-Existing Condition Exception under the Group Policy, the LTD benefit will be based on
the Group Policy’s benefit provision.

2. if you cannot satisfy the Pre-Existing Condition Exception under the Group Policy, the prior insurer’s pre-existing
condition provision will be applied.

a. if you would have satisfied the prior insurer’s pre-existing condition provision, considering time insured under
both group policies, any benefit payable will be the LTD benefit payable under the Group Policy.

b. if you cannot satisfy the Pre-Existing Condition Exception of the Group Policy or if the pre-existing condition
provision under the prior insurer’s group LTD policy would apply, no LTD benefit will be paid.

*September 9, 2011 for HD Supply Inc. Employees, October 9, 2012 for Non-Union Employees of HandyCo, LLC, June
17, 2013 for BSI (Border States Industries) Employees, July 29, 2013 for Peabody Supply Employees, December 15,
2014 for Employees of elmprovement LLC and April 20, 2015 for Employees of Southeastern Plumbing Supply

93C-LH-LTD.4 Page No. 41 Long Term Disability
Income Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 50 of 66 PageID 51
BENEFIT PROVISIONS

LONG TERM DISABILITY INCOME INSURANCE

All other provisions of Sun Life’s Group Policy will apply.

93C-LH-LTD.4 Page No. 42 Long Term Disability

Income Insurance
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 51 of 66 PageID 52
CLAIM PROVISIONS

How is a claim submitted?

To submit a claim, you or someone on your behalf must send Sun Life written Notice and Proof of Claim within the time
limits specified. Your Employer has the Sun Life Notice and Proof of Claim forms.

When does written Notice of Claim have to be submitted?
for a Death Claim - written notice of claim must be given to Sun Life no later than 30 days after the date of death.

for Life Waiver of Premium - written notice of claim must be given to Sun Life no later than 12 months after you cease to
be Actively at Work.

for Accidental Dismemberment - written notice of claim must be given to Sun Life no later than 12 months after the date
of your loss.

for Long Term Disability - written notice of claim must be given to Sun Life no later than 30 days before the end of your
Elimination Period or, within 30 days after the termination of the Group Policy, if earlier.

for all other claims - written notice of claim must be given to Sun Life no later than 12 months after the date of loss or
within 12 months after the date the expense was incurred.

If notice cannot be given within the applicable time period, Sun Life must be notified as soon as it is reasonably possible.

When Sun Life has received written notice of claim, Sun Life will send the forms for proof of claim. If the forms are not
received within 15 days after written notice of claim is sent, proof of claim may be sent to Sun Life without waiting to

receive the proof of claim forms.
When does written Proof of Claim have to be submitted?
for a Death Claim - proof of claim needs to be given to Sun Life prior to any payment of a death claim.

for Life Waiver of Premium - proof of claim must be given to Sun Life no later than 15 months after you cease to be
Actively at Work.

for Accidental Dismemberment - proof of claim must be given to Sun Life no later than 15 months after the date of your
loss.

for Long Term Disability - proof of claim must be given to Sun Life no later than 90 days after the end of your Elimination
Period.

for all other claims - proof of claim must be given to Sun Life no later than 15 months after the date of loss or within 15
months after the date the expense was incurred.

If proof cannot be given within these time limits, proof must be given as soon as reasonably possible. Proof of claim may
not be given later than one year after the time proof is otherwise required unless the individual is legally incompetent.

93C-LH-CLAIM.3 Page No. 43 Claim Provisions
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 52 of 66 PageID 53
CLAIM PROVISIONS

What is considered Proof of Claim?

Proof of Claim must consist of at least the following information:
- a description of the loss or disability;

- the date the loss, disability or expense occurred; and

- the cause of the loss, disability or expense.

(For example: a Death Claim would include at least the Death Certificate for Proof of Claim)

Proof of Claim may include, but is not limited to, police accident reports, autopsy reports, laboratory results, toxicology
results, hospital records, x-rays, narrative reports, or other diagnostic testing materials as required.

Proof of Claim for disability must include evidence demonstrating the disability including, but not limited to, hospital
records, Physician records, Psychiatric records, x-rays, narrative reports, or other diagnostic testing materials as appropriate
for the disabling condition.

Proof must be satisfactory to Sun Life.
Sun Life may require as part of the Proof, authorizations to obtain medical and non-medical information.

Proof of your continued disability and regular and continuous care by a Physician must be given to Sun Life within 30 days
of the request for proof.

When are benefits payable?

Benefits are payable immediately when Sun Life receives satisfactory Proof of Claim.

When will a decision on my claim be made?

Sun Life will send you a written notice of decision on your claim within a reasonable time after Sun Life receives the
claim but not later than 45 days after receipt of the claim. If Sun Life cannot make a decision within 45 days after
receiving your claim, Sun Life will request a 30 day extension as permitted by U.S. Department of Labor regulations. If
Sun Life cannot render a decision within the extension period, Sun Life will request an additional 30 day extension. Any
request for extension will specifically explain:

1. the standards on which entitlement to benefits is based;

2. the unresolved issues that prevent a decision on the claim; and

3. the additional information needed to resolve those issues.

Ifa period of time is extended because you failed to provide necessary information, the period for making the benefit
determination is tolled from the date Sun Life sends notice of the extension to you until the date on which you respond to
the request for additional information. You will have at least 45 days to provide the specified information.

What if my claim is denied?

If Sun Life denies all or any part of your claim, you will receive a written notice of denial setting forth:

1. the specific reason or reasons for the denial;

2. the specific Group Policy provisions on which the denial is based;

3. your right to receive, upon request and free of charge, copies of all documents, records, and other information relevant
to your claim for benefits;

4. a description of any additional material or information needed to prove entitlement to benefits and an explanation of

why such material or information is necessary;

a description of the appeal procedures and time limits;

6. your right to bring a civil action under ERISA, §502(a) following an adverse determination on review;

al

93C-LH-CLAIM.3 Page No. 44 Claim Provisions
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 53 of 66 PageID 54
CLAIM PROVISIONS

7. the identity of an internal rule, guideline, protocol or other similar criterion, if any, that was relied upon to deny the
claim and a copy of the rule, guideline, protocol or criterion or a statement that a copy is available free of charge upon

request; and
8. the identity of any medical or vocational experts whose advice was obtained in connection with the claim, regardless
of whether the advice was relied upon to deny the claim.

Can I request a review of a claim denial?

If all or part of your claim is denied, you may request in writing a review of the denial within 180 days after receiving
notice of denial.

You may submit written comments, documents, records or other information relating to your claim for benefits, and may
request free of charge copies of all documents, records, and other information relevant to your claim for benefits.

Sun Life will review the claim on receipt of the written request for review, and will notify you of Sun Life’s decision
within a reasonable time but not later than 45 days after the request has been received. If an extension of time is required
to process the claim, Sun Life will notify you in writing of the special circumstances requiring the extension and the date
by which Sun Life expects to make a determination on review. The extension cannot exceed a period of 45 days from the
end of the initial review period.

If a period of time is extended because you failed to provide information necessary to decide your claim, the period for
making the decision on review is tolled from the date Sun Life sends notice of the extension to you until the date on which
you respond to the request for additional information. You will have at least 45 days to provide the specified information.

What if my claim is denied on review?

If Sun Life denies all or any part of your claim on review, you will receive a written notice of denial setting forth:

1. the specific reason or reasons for the denial;

2. the specific Group Policy provisions on which the denial is based;

3. your right to receive, upon request and free of charge, copies of all documents, records, and other information relevant to
your claim for benefits;

4. your right to bring a civil action under ERISA, §502(a);

5. the identity of an internal rule, guideline, protocol or other similar criterion, if any, that was relied upon to deny the claim
and a copy of the rule, guideline, protocol or criterion or a statement that a copy is available free of charge upon request;

6. the following statement: “You and your plan may have other voluntary alternative dispute resolution options, such as
mediation. One way to find out what may be available is to contact your local U.S. Department of Labor Office and

your State Insurance regulatory agency.”; and
7. the identity of any medical or vocational experts whose advice was obtained in connection with the appeal, regardless of

whether the advice was relied upon to deny the appeal.

Who are benefits payable to?

Benefits, other than Survivor Benefits, payable upon your death are payable to your Beneficiary living at the time (other than
your Employer). You must name your Beneficiary on a form acceptable to Sun Life. Unless you otherwise specify, if more
than one Beneficiary survives you, all surviving Beneficiaries will share equally. If no Beneficiary is alive on the date of
your death, payment will be made to your estate.

If you named Beneficiaries under your Employer’s Plan prior to the effective date of the Group Policy, that beneficiary
designation will remain in effect unless you elect to change Beneficiaries.

Survivor Benefits are payable to your Eligible Survivor as defined in the Long Term Disability Income Benefit Provision.

Accidental Death and Dismemberment benefits are payable as shown above unless otherwise specified in the Accidental
Death and Dismemberment Benefit Section.

93C-LH-CLAIM.3 Page No. 45 Claim Provisions
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 54 of 66 PagelD 55
CLAIM PROVISIONS

All other benefits payable during your lifetime are payable to you.

If a benefit is payable to your estate, if you are a minor, or you are not competent, Sun Life has the right to pay an amount of
the benefit up to $5,000 to any of your relatives that Sun Life considers entitled. If Sun Life pays benefits in good faith to a
relative, Sun Life will not have to pay those benefits again.

If your Beneficiary is a minor or is not competent, Sun Life has the right to pay up to $1,000 to the person or institution that
appears to have assumed custody and main support for the minor, until the appointed legal representative makes a formal
claim. If Sun Life pays benefits in good faith to a person or institution, Sun Life will not have to pay those benefits again.

Can I change my Beneficiary?

You can change your Beneficiary at any time, unless you have stated your choice of Beneficiary is irrevocable or you have
assigned your interest in your Life Insurance to another person. Any request for change of Beneficiary must be in a written
form and will take effect on the date you sign and file the change with your Employer. If Sun Life has taken any action or
made payment before receiving notice of that change, your change of Beneficiary will not affect any action or payment made
by Sun Life. The consent of your Beneficiary is not required to change any Beneficiary unless the Beneficiary designation
was irrevocable.

Can [ assign my Life Insurance?

You can transfer ownership of your Life Insurance under the Group Policy by means of an absolute assignment. You cannot
make an absolute assignment to your Employer. All your rights and duties as owner are transferred to the new owner. The
new owner can make any change the Group Policy allows, such as a change of Beneficiary.

If you made an assignment under your Employer’s plan prior to the effective date of the Group Policy, that assignment
remains in force with respect to the Group Policy.

Any assignment must be in a written form and will take effect on the date you sign and file the assignment with your
Employer. If Sun Life has taken any action or made payment before receiving notice of that change, the assignment will not
affect any action or payment made by Sun Life. Sun Life will not be responsible for the legal, tax or other effects of any
assignment.

93C-LH-CLAIM.3 Page No. 46 Claim Provisions
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 55 of 66 PagelD 56
GENERAL PROVISIONS

How can statements made in any application for insurance be used?
All statements made in any application are considered representations and not warranties. No representation by you in
applying for insurance under the Group Policy will be used to reduce or deny a claim unless a copy of your written
application for insurance is or has been given to you or to your Beneficiary, if any.
No statement made by you or any of your Dependents, relating to Evidence of Insurability for an initial, increased or
additional amount of insurance, will be used in contesting the validity of that insurance, after such initial, increased or

additional amount of insurance has been in force for a period of two years during that individual’s lifetime. This statement
must be contained in a form signed by that individual.

What happens if an age is misstated?
If your age or the age of any one of your Dependents is not accurate:
- an equitable adjustment of premium will be made; and

- the true age will be used to determine if and in what amount insurance is valid under the Group Policy.

If the amount of benefit depends on your age, the benefit will be the amount you would have been entitled to if your correct
age were known.

What are Sun Life’s examination and autopsy rights?

Sun Life at its own expense, has the right to have any person, whose Injury or Sickness is the basis of a claim:
- examined by a Physician, other health professional or vocational expert of its choice; and/or

- interviewed by an authorized Sun Life representative.

This right may be used as often as reasonably required.

Sun Life has the right, in the case of death, to request an autopsy.

What are the time limits for legal proceedings?

No legal action may start:

~ until 60 days after Proof of Claim has been given; nor

- more than 3 years after the time Proof of Claim is required.

Do these group benefits affect Workers’ Compensation?

The Group Policy is not in lieu of, and does not affect, any requirement for coverage by Workers’ Compensation Insurance.

Can the Policyholder act as a Sun Life agent?

For all purposes of the Group Policy, the Policyholder acts on its own behalf or as your agent. Under no circumstances will
the Policyholder be deemed a Sun Life agent.

93C-LH-GENP Page No. 47 General Provisions
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 56 of 66 PagelD 57
DEFINITIONS

These are some of the general terms you need to know.

Actively at Work means that you perform all the regular duties of your job for a full work day scheduled by your Employer
at your Employer’s normal place of business or a site where your Employer’s business requires you to travel.

You are considered Actively at Work on any day that is not your regular scheduled work day (e.g., you are on vacation or
holiday) as long as you were Actively at Work on your immediately preceding scheduled work day, and you:

- are not hospital confined; or

- are not disabled due to an injury or sickness.

You are considered Actively at Work if you usually perform the regular duties of your job at your home as long as you can
perform all the regular duties of your job for a full work day and could do so at your Employer’s normal place of business, if
required, and you:

- are not hospital confined; or

- are not disabled due to an injury or sickness.

Eligibility Date means the date or dates you become eligible for insurance under the Group Policy. Classes eligible for
insurance are shown in the Benefit Highlights.

Employee (You) means a person who is employed by the Employer, scheduled to work at least the number of hours shown
in the Benefit Highlights, and paid regular earnings.

Employer means Hajoca Corporation and includes any Subsidiary or Affiliated company insured under the Group Policy.

Evidence of Insurability means a statement or records of your or your Dependent’s medical history upon which acceptance
for insurance will be determined by Sun Life. In some cases, Sun Life may require that you or your Dependent submit to a
paramedical examination, at Sun life’s expense, as part of the Evidence of Insurability.

Guaranteed Issue Amount means the maximum amount of insurance available to you or your Dependent without Evidence
of Insurability.

Injury means bodily harm resulting directly from an accident and independently of all other causes.
Physician means an individual who is operating within the scope of his license and is either:
- licensed to practice medicine and prescribe and administer drugs or to perform surgery; or

- legally qualified as a medical practitioner and required to be recognized, under the Group Policy for insurance purposes,
according to the insurance regulations of the governing jurisdiction.

The Physician cannot be you, your spouse or the parents, brothers, sisters or children of you or your spouse.
Pregnancy means childbirth, miscarriage, abortion or any disease resulting from or aggravated by the pregnancy.
Retirement Plan means a program which provides retirement benefits to you and is not funded entirely by your
contributions. The term does not include a 401(k) plan, a 403(b) plan, a profit sharing plan, a thrift plan, an individual

retirement account (IRA), a tax sheltered annuity (TSA), a stock ownership plan, or a nonqualified plan of deferred
compensation.

Your Employer's Retirement Plan will include any Retirement Plan:
~ which is part of any federal, state, county, municipal or association retirement system; and
- you are eligible for as a result of your employment with your Employer.

Sickness means illness, disease or pregnancy.

Waiting Period means the length of time immediately before your Eligibility Date during which you must be employed

93C-LH-DEF.6 Page No. 48 Definitions
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 57 of 66 PagelD 58
DEFINITIONS

in an Eligible Class. Any period of time that you were Actively at Work for your Employer as a full-time Union
Employee, Non-Union Employee, Employees of Majestic Bath, lowa Wholesale Group, Rex Pipe & Supply, Gloucester
Plumbing Company, elmprovement LLC, Southeastern Plumbing Supply, Non-Union Employees of HandyCo, LLC,
Employees of Ham & McCreight of Killeen, Employees of Eastern Penn Supply Co (EPSCO), Employees of Covenant
Supply of Fayette, Inc., Employees of Modern Supply Company or while working for a class that is currently not eligible
for benefits will count towards completion of your Waiting Period. The Waiting Period is shown in the Benefit

Highlights.

93C-LH-DEF.6 Page No. 49 Definitions
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 58 of 66 PagelD 59
DEFINITIONS

These are Life Insurance terms you need to know.

Basic Maximum Benefit means the amount of Basic Life Insurance available to you. The Basic Maximum Benefit is
shown in the Benefit Highlights.

Beneficiary means the person (it cannot be your Employer) who is entitled to receive death benefit proceeds as they become
due under the Group Policy. A Beneficiary must be named by you on a form acceptable to Sun Life and executed by you.

Optional Maximum Benefit means the amount of Optional Life Insurance available to you. The Optional Maximum
Benefit is shown in the Benefit Highlights.

Retirement for the purposes of your being considered retired means the first of the following dates to occur:

1. the effective date of your retirement benefits under:
a. any plan of a federal, state, county, municipal or an association retirement system for which you are eligible as a

result of your employment with your Employer;
b. any Retirement Plan your Employer sponsors; or
c. any Retirement Plan your Employer makes or has made contributions to.

2. the effective date of your retirement benefits under the Social Security Act or any similar plan or act. However, if you
meet the definition of an Employee Actively at Work and you are receiving retirement benefits under the Social Security
Act or similar plan or act, you will not be considered retired.

Terminal Condition means your Sickness or Injury from which there is no reasonable prospect of recovery and which is
expected to result in your death within twelve months or less.

Total Disability or Totally Disabled for purposes of determining eligibility for Waiver of Premium, means because of your
Injury or Sickness, you are unable to perform the material and substantial duties of any occupation for which you are or
become reasonably qualified for by education, training or experience.

93C-LH-DEF.6 Page No. 50 Definitions
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 59 of 66 PagelD 60
DEFINITIONS

These are Dependent Optional Life Insurance terms you need to know.

Dependent means your:
- spouse;
- unmarried child from live birth to under age 26.

Your unmarried step-child, foster child, adopted child or any other child related to you by blood or marriage, provided
that you claim such child as a dependent on your Federal Income Tax Return, is included as a Dependent. A child is
considered adopted if in your legal custody under an interim court order of adoption, whether or not a final adoption order

is ever issued.

If an unmarried child is:
- incapable of self-sustaining employment because of mental retardation, developmental disability or physical

handicap; and
- depends on you for 50% or more of his/her support;
that child will continue to be a Dependent for as long as these two conditions exist.

No person may be considered to be a Dependent of more than one Employee.
Dependent does not include:
- any person who is insured as an Employee; or

- any person residing outside the United States, Canada or Mexico.

Optional Maximum Benefit means the largest amount of Dependent Optional Life Insurance available to you. The Optional
Maximum Benefit is shown in the Benefit Highlights.

93C-LH-DEF.6 Page No. 51 Definitions
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 60 of 66 PageID 61
DEFINITIONS

These are Accidental Death and Dismemberment Insurance terms you need to know.

Accidental Bodily Injury means bodily harm caused by an accident which is sustained directly and independently of all
other causes.

93C-LH-DEF.5 Page No, 52 Definitions
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 61 of 66 PageID 62
DEFINITIONS

These are Long Term Disability Income Insurance terms you need to know.

Chemical and Environmental Iliness means an allergy or sensitivity to chemicals or the environment including, but not
limited to:

a) Environmental Allergies

b) Sick Building Syndrome

c) Multiple Chemical Sensitivity Syndrome

d) Chronic Toxic Encephalopathy

Chemical and Environmental IIIness does not include Asthma or Allergy-induced reactive lung disease.

Chronic Fatigue Iliness means an IJIness that is characterized by a debilitating fatigue in the absence of known medical or
psychological conditions which includes, but is not limited to:

a) Chronic Fatigue Syndrome as Supported by the Center for Disease Control Guidelines

b) Chronic Fatigue Immunodeficiency Syndrome as supported by the Center for Disease Control Guidelines

c) Post Viral Syndrome

d) Limbic Encephalopathy

e) Epstein-Barr virus infection

f) Herpes virus type 6 infection

g) Myalgic Encephalomvelitis

Chronic Fatigue IlIness does not include a disorder identified as a(n):
a) Neoplastic disorder

b) Neurologic disorder

c) Endocrine disorder

d) Hematologic disorder

e) Rheumatologic disorder

f) Depression

Disability Earnings means the employment income you receive while Partially Disabled or income you receive while
participating in an approved Rehabilitation program. Disability Earnings does not include income you receive from work
performed prior to your Total or Partial Disability, nor income that is not derived from work performed.

Drug and Alcohol Illness means an illness which results from the abuse of alcohol, drugs or derivatives. Drugs shall be
defined as addictive drugs and drugs of abuse listed as scheduled drugs in the Act of April 14, 1972 known as “The
Controlled Substance, Drug, Device and Cosmetic Act”.

Elimination Period means a period of continuous days of your Total or Partial Disability when no LTD benefit is payable.
Your Elimination Period is shown in the Benefit Highlights and begins on your first day of Total or Partial Disability.

If you return to work for 30 working days or less during your Elimination Period and cannot continue working, your Total or
Partial Disability will be treated as continuous. Only those days that you are Totally or Partially Disabled will count toward
satisfying your Elimination Period.

Family Social Security means benefits that are paid to your eligible spouse and/or children under the Federal Social
Security Act as a result of your Total or Partial Disability.

Gainful Occupation means employment that is or can be expected to provide you with an income of at least 80% of your
Indexed Total Monthly Earnings.

Gross Monthly Benefit means your monthly LTD benefit before any reduction of Other Income Benefits and before any
reduction of Disability Earnings.

Indexed Total Monthly Earnings means your Total Monthly Earnings prior to the date your Total or Partial Disability
began adjusted on the first of the month following 12 calendar months of Partial Disability Benefit payments, and each

93C-LH-DEF.6 Page No. 53 Definitions
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 62 of 66 PageID 63
DEFINITIONS

annual anniversary thereafter. Each adjustment to the Indexed Total Monthly Earnings is the lesser of 10% or the current
annual percentage increase in the Consumer Price Index for Wage Earners and Clerical Workers, as published monthly by
the U.S. Department of Labor.

Material and Substantial Duties means, but is not limited to, the essential tasks, functions, skills or responsibilities required
by employers for the performance of your Own Occupation. Material and Substantial Duties does not include any tasks,
functions, skills or responsibilities that could be reasonably modified or omitted from your Own Occupation.

Maximum Monthly Benefit means the largest amount payable monthly to you. The Maximum Monthly Benefit is shown
in the Benefit Highlights.

Mental Illness means mental, nervous, emotional, behavioral disorder without demonstrable origin, psychological,
personality, cognitive, mood or stress-related abnormality, disorder, dysfunction or syndrome regardless of cause,
including any biological or biochemical disorder or imbalance of the brain. Mental Illness includes, but is not limited to,
bipolar affective disorder, schizophrenia, psychotic illness, manic depressive illness, depression and depressive disorders,
anxiety and anxiety disorders and any other mental and nervous condition classified in the Diagnostic and Statistical
Manual (DSM) of the American Psychiatric Association, in effect on the date of Total or Partial Disability or a
comparable manual if the American Psychiatric Association stops publishing the (DSM).

Musculoskeletal and Connective Tissue Illness means a disease or disorder of the neck and back and sprains and strains of
joints and adjacent tissues, including but not limited to:

a) cervical, thoracic and lumbosacral back and its surrounding soft tissue

b) Carpal Tunnel or repetitive motion syndrome

c) Fibromyalgia

d) Temporomandibular joint or craniomandibular joint disorder

e) Myofascial pain

f) Scoliosis that does not require surgery

Musculoskeletal and Connective Tissue IlIness does not include:

a) Herniated, ruptured or bulging discs with neurological abnormalities that are documented by electromyogram, and
computerized tomography or magnetic resonance imaging

b) Scoliosis that requires surgery

¢) Tumors, malignancies, or vascular malformation

d) Radiculopathies that are documented by electromyogram

e) Spondylolisthesis, grade I or higher

f) Myelopathies and myelitis

g) Demyelinating diseases

h) Traumatic spinal cord necrosis

i) Osteopathies

j) Rheumatoid or psoriatic arthritis

k) Lupus

Own Occupation means the usual and customary employment, business, trade, profession or vocation that you performed as
it is generally recognized in the national economy immediately prior to the first date Total or Partial Disability began. Own
Occupation is not limited to the job or position you performed for your Employer or performed at any specific location.

All Eligible Presidents, Vice Presidents, Region Managers, Profit Center Managers, Corporate Office Department
Managers, Purchasing Managers, Credit Managers and Controllers

Partial Disability or Partially Disabled means, you, because of your Injury or Sickness, are unable to perform the Material
and Substantial Duties of your Own Occupation and you have Disability Earnings of less than 80% of your Indexed Total
Monthly Earnings.

The loss of your professional or occupational license or your inability to obtain or qualify for a license for any reason does
not, in itself, constitute Partial Disability.

93C-LH-DEF.6 Page No. 54 Definitions
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 63 of 66 PageID 64
DEFINITIONS

To qualify for benefits, you must satisfy your Elimination Period with the required number of days of Total Disability,
Partial Disability or a combination of days of Total and Partial Disability.

Ali Other Eligible Employees

Partial Disability or Partially Disabled means, during the Elimination Period and the next 24 months, you, because of your
Injury or Sickness, are unable to perform the Material and Substantial Duties of your Own Occupation and you have
Disability Earnings of less than 80% of your Indexed Total Monthly Earnings. After Total or Partial Disability benefits
combined have been paid to you for 24 months, you will continue to be Partially Disabled if you are unable to perform with
reasonable continuity any Gainful Occupation for which you are or become reasonably qualified for by education, training or
experience, and you have Disability Earnings of less than 80% of your Indexed Total Monthly Earnings.

The loss of your professional or occupational license or your inability to obtain or qualify for a license for any reason does
not, in itself, constitute Partial Disability.

To qualify for benefits, you must satisfy your Elimination Period with the required number of days of Total Disability,
Partial Disability or a combination of days of Total and Partial Disability.

Primary Social Security means benefits paid to you under the Federal Social Security Act if you become Totally or
Partially Disabled.

Rehabilitation Center means a Hospital or Institution licensed to provide drug or alcohol treatment.
Rehabilitation Counselor means a person licensed to provide drug or alcohol counseling.
Social Security means the Federal Social Security Act which provides social insurance on a national scale.

Presidents, Vice Presidents, Region Managers, Profit Center Managers, Corporate Office Department Managers,
Purchasing Managers, Credit Managers and Controllers

Total Disability or Totally Disabled means you, because of your Injury or Sickness, are unable to perform the Material and
Substantial Duties of your Own Occupation.

The loss of your professional or occupational license or your inability to obtain or qualify for a license for any reason does
not, in itself, constitute Total Disability.

To qualify for benefits, you must satisfy your Elimination Period with the required number of days of Total Disability,
Partial Disability or a combination of days of Total and Partial Disability.

All Other Eligible Employees

Total Disability or Totally Disabled means during your Elimination Period and the next 24 months, you, because of your
Injury or Sickness, are unable to perform the Material and Substantial Duties of your Own Occupation. After Total or Partial
Disability benefits combined have been paid to you for 24 months, you will continue to be considered Totally Disabled if

you are unable to perform, with reasonable continuity, any Gainful Occupation for which you are or become reasonably
qualified for by education, training or experience.

The loss of your professional or occupational license or your inability to obtain or qualify for a license for any reason does
not, in itself, constitute Total Disability.

To qualify for benefits, you must satisfy your Elimination Period with the required number of days of Total Disability,
Partial Disability or a combination of days of Total and Partial Disability.

93C-LH-DEF.6 Page No. 55 Definitions
October 1, 2017
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 64 of 66 PageID 65

Hajoca Corporation Employee Benefit Plan (The Plan) has been established to provide welfare benefits for its employees.

The Employee Retirement Income Security Act of 1974 (ERISA) requires that the Plan Administrator provide you with a
Summary Plan Description which discloses required information about the employee benefit plan. The following section
entitled "Summary Plan Description" is not part of the Group Insurance Policy. The information in the Summary Plan
Description is provided by the Policyholder and is included in this Booklet/Certificate for your convenience. Sun Life
Assurance Company of Canada assumes no responsibility for the accuracy or sufficiency of the information in the
Summary Plan Description.

SUMMARY PLAN DESCRIPTION

Plan Sponsor: Hajoca Corporation
2001 Joshua Rd
Lafayette Hill, PA 19444

Plan Administrator:
Hajoca Corporation
2001 Joshua Rd
Lafayette Hill, PA 19444

The Plan Administrator has authority to control and manage the operation and administration of the Plan.
Subsidiaries/A ffiliates: LCR-M Limited Partnership, Able Technology, L.L.C.; lowa Wholesale Group; Rex Pipe &
Supply; HandyCo, LLC; Gloucester Plumbing Company, Richards Plumbing and Heating Supply, Deckers Plumbing
Supply, Waterworks Specialties, Camden-W # 409, Crawford Company Employees, Majestic Bath, HD Supply, Inc.,
HandyCo, LLC, BSI(Border States Industries), Peabody Supply, Rex Pipe & Supply Teamsters Union #20, elmprovement
LLC, Southeastern Plumbing Supply, Ham & McCreight of Killeen, Eastern Penn Supply Co (EPSCO), Covenant Supply
of Fayette, Inc. and Modern Supply Company
Agent for Service of Legal Process:

Hajoca Corporation

2001 Joshua Rd

Lafayette Hill, PA 19444
Employer Identification Number (EIN): XX-XXXXXXX
Plan Number: 501
End of Plan Year: December 31st

Type of Administration: The Plan is administered by the Plan Administrator. The benefits provided by the Group
Insurance Policy issued by Sun Life Assurance Company of Canada are included in the Plan.

Participants: The insured employees described in the Sun Life Assurance Company of Canada Booklet/Certificate.
Plan Changes and Termination: The Plan Administrator may amend, modify or terminate the Plan.

Contributions: The cost of your benefits under the Plan is paid for by your employer and (if applicable) includes the cost
of any insurance premiums contributed by you.

Funding: Sun Life provides the Plan Administrator with certain insurance benefits in connection with the Plan. Those
insurance benefits are described in your Booklet/Certificate.
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 65 of 66 PagelD 66

Claims Procedure: When you or your beneficiary wish to file a claim under the Plan, you should contact your personnel
office for claim forms and instructions for filing. Your Booklet/Certificate explains the procedure for filing a claim under
the Group Insurance Policy.

If your claim for benefits is denied in whole or in part, you will receive a written notice within the time required by
ERISA from the date you filed your claim, stating the reasons why your claim was denied. You will then have the right,
upon written notice from you or your authorized representative, to review that claim denial. The claim denial notice will
include the name and address of the person you may ask for such a review. Additional information about claims
submitted and review procedures may be obtained by contacting your Plan Administrator.

Your Rights under ERISA:

As a participant in the Plan, you are entitled to certain rights and protections under the Employee Retirement Income
Security Act of 1974 (ERISA). ERISA provides that all plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

e Examine, without charge, at the Plan Administrator's office and at other specified locations, such as worksites and
union halls, all documents governing the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security Administration.

e Obtain, upon written request to the Plan Administrator, copies of documents governing the operation of the Plan,
including insurance contracts and collective bargaining agreements, and copies of the latest annual report (Form 5500
Series) and updated summary plan description. The Plan Administrator may make a reasonable charge for the copies.

¢ Receive a summary of the plan's annual financial report. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon the people who are responsible for the
operation of the Plan. The people who operate your plan, called "fiduciaries" of the Plan, have a duty to do so prudently
and in the interest of you and other Plan participants and beneficiaries. No one, including your employer, your union, or
any other person, may fire you or otherwise discriminate against you in any way to prevent you from obtaining a benefit
or exercising your rights under ERISA.

Enforce Your Rights
If your claim for a benefit is denied or ignored, in whole or in part, you have a right to know why this was done, to obtain

copies of documents relating to the decision without charge, and to appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For instance, if you request a copy of Plan
Documents or the latest annual report from the Plan and do not receive them within 30 days, you may file suit in a Federal
court. In such a case, the court may require the Plan Administrator to provide the materials and pay you up to $110 a day
until you receive the materials, unless the materials were not sent because of reasons beyond the control of the Plan

Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in part, you may file suit in a state or Federal
court. If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are discriminated against for asserting
your rights, you may seek assistance of the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the court may order the person you have sued
to pay these costs and fees. If you lose, the court may order you to pay these costs and fees, for example, if it finds your
claim is frivolous.

Assistance with Your Questions

If you have questions about your Plan, you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in obtaining documents from the Plan Administrator,
you should contact the nearest office of the Employee Benefits Security Administration, U.S. Department of Labor, listed in
your telephone directory or the Division of Technical Assistance and Inquiries, Employee Benefits Security Administration,
Case 8:21-cv-01646-VMC-SPF Document 4 Filed 07/09/21 Page 66 of 66 PageID 67

U.S. Department of Labor, 200 Constitution Avenue, N.W., Washington, DC 20210. You may also obtain certain

publications about your rights and responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.
